     Case 2:65-cv-15556-ILRL-JVM Document 1627 Filed 02/26/20 Page 1 of 82




1                          UNITED STATES DISTRICT COURT
2                          EASTERN DISTRICT OF LOUISIANA
3
4      JOYCE MARIE MOORE, et al.       *           65-CV-15556
                                       *
5      versus                          *           Section B
                                       *
6      TANGIPAHOA PARISH SCHOOL BOARD, *           February 11, 2020
         et al.                        *
7      * * * * * * * * * * * * * * * * *
8
9                               PROCEEDINGS BEFORE
                          THE HONORABLE IVAN L.R. LEMELLE
10                         UNITED STATES DISTRICT JUDGE
11
       Appearances:
12
13     For the Plaintiffs:               J.K. Haynes Legal Defense Fund
                                         BY: NELSON D. TAYLOR SR., ESQ.
14                                       1822 N. Acadian Thruway West
                                         Baton Rouge, Louisiana 70802
15
16     For the Plaintiffs:               Law Office of Cassandra Butler
                                         BY: CASSANDRA BUTLER, ESQ.
17                                       146 Highway 40 W
                                         Post Office Box 407
18                                       Independence, Louisiana 70443
19
       For the Plaintiffs:               GIDEON TILLMAN CARTER III, ESQ.
20                                       4962 Florida Boulevard
                                         Baton Rouge, Louisiana 70806
21
22     For the Defendants:               Cashe Coudrain & Bass
                                         BY: ASHLEY E. BASS, ESQ.
23                                       106 South Magnolia Street
                                         Post Office Drawer 1509
24                                       Hammond, Louisiana 70404
25
     Case 2:65-cv-15556-ILRL-JVM Document 1627 Filed 02/26/20 Page 2 of 82
                                                                             2




1      Official Court Reporter:          Toni Doyle Tusa, CCR, FCRR
                                         500 Poydras Street, Room B-275
2                                        New Orleans, Louisiana 70130
                                         (504) 589-7778
3
4
5      Proceedings recorded by mechanical stenography using
       computer-aided transcription software.
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
     Case 2:65-cv-15556-ILRL-JVM Document 1627 Filed 02/26/20 Page 3 of 82
                                                                             3




1                                        INDEX
2                                                                  Page
3      Oral Argument
4            Ashley E. Bass, Esq.                                     5
5            Gideon Tillman Carter III, Esq.                         20
6            Cassandra Butler, Esq.                                  21
7            Nelson D. Taylor Sr., Esq.                              31
8            Ashley E. Bass, Esq.                                    46
9
       Ruling of the Court                                           52
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
     Case 2:65-cv-15556-ILRL-JVM Document 1627 Filed 02/26/20 Page 4 of 82
                                                                             4




1                                    PROCEEDINGS
2                                (February 11, 2020)
3                  THE COURT:    Court is in session.     Be seated, please.
4                       Ms. County, let's call it.
5                  THE DEPUTY CLERK:     Civil Action 65-15556, Joyce Marie
6      Moore, et al. v. Tangipahoa Parish School Board, et al.
7                  THE COURT:    Counsel, make your appearances, please.
8                  MS. BASS:    Ashley Bass on behalf of the Tangipahoa
9      Parish School System.
10                 MR. CARTER:    Gideon T. Carter III for the plaintiff
11     class.
12                 MS. BUTLER:    Cassandra Butler for plaintiffs.
13     Your Honor, Mr. Taylor is present.        He is on his way back from
14     the restroom.
15                 THE COURT:    All right.    As you all know, we are here
16     today to receive counsel's final presentation, essentially oral
17     argument.    In that regard, I have some questions that I wanted
18     to have addressed by counsel at the beginning of your
19     presentations, and you are able then to move on to anything
20     else that you feel necessary.       In that regard, we will proceed
21     with the proponents for the plan at issue, followed by
22     opponents to it, and rebuttal provided to the proponents.
23                      In that regard, I wanted to get to the
24     proponents' resubmitted or revised plan pursuant to some
25     questions that I had, thoughts that I had on the original plan.
             Case 2:65-cv-15556-ILRL-JVM Document 1627 Filed 02/26/20 Page 5 of 82
                                                                                     5




09:37   1      Ms. Bass, are you going to handle this for proponents?
        2                  MS. BASS:    Yes, sir.
        3                  THE COURT:    Here's the two basic questions:       First of
        4      all, it's styled as a motion for -- let me get the exact
        5      verbiage.    It's styled as a final agreement for the dismissal
        6      of this litigation following acknowledgment by the Court upon
        7      substantial compliance by the school board with its terms and
        8      provisions.    That's as relates to the remaining issues dealing
        9      with facilities, student assignment, faculty, employment
        10     issues, staffing issues.
        11                      I know that the proposal that you have given to
        12     the Court speaks in terms of vacating some prior plans or
        13     decrees except for two that's noted dealing with some recent, I
        14     think, staffing issues.      Do I take that to mean that the
        15     proposal would no longer require the school system to comply
        16     with those parts of plans and decrees that set certain
        17     measurements; for instance, the ratio of black/white students
        18     at schools along with the goals for black teacher employment?
        19     Speak to me first about those issues.
        20                 MS. BASS:    Now?   Okay.
        21                 THE COURT:    I say that because, as you know, at the
        22     very first hearing that we had on the original plan, I
        23     mentioned that there needs to be some recognition of how this
        24     particular agreement -- which has now been revised in response
        25     to my thoughts about modifications, about Green factors, as you
             Case 2:65-cv-15556-ILRL-JVM Document 1627 Filed 02/26/20 Page 6 of 82
                                                                                     6




09:40   1      know.   Green pretty much set in place, I'll call it, the road
        2      map that Brown v. Board of Education required in the
        3      desegregation of public schools.        Green came with the Green
        4      factors in that regard as interpretations of that down the
        5      line, in recent times as well, concerning student ratios,
        6      employment goals.
        7                       Talk to me about how this plan achieves that;
        8      and perhaps even more so, why is it a better method of
        9      achieving unitary status on remaining issues than what we
        10     already have.    I know it's a compounded question, but my main
        11     concern is over the ratios, employment goals.          Talk to me about
        12     that.
        13                MS. BASS:    So when we were negotiating this agreement
        14     with Mr. Carter, we talk extensively about each Green factor,
        15     and as to teacher assignment --
        16                THE COURT:     Is your mic on?
        17                      I'm not picking her up that well.
        18                      Go ahead.
        19                MS. BASS:    Is that better?
        20                THE COURT:     Not really.
        21                MS. BASS:    I can speak louder.
        22                THE COURT:     You should have a little light on the bar
        23     microphone.    The bar microphone is that linear one, not that
        24     one.
        25                MS. BASS:    There's a light on.
             Case 2:65-cv-15556-ILRL-JVM Document 1627 Filed 02/26/20 Page 7 of 82
                                                                                       7




09:41   1                 THE COURT:     All right.    Go ahead.   Speak up.
        2                 MS. BASS:    It's red.
        3                 THE COURT:     All right.    Go ahead.
        4                       So when we were discussing teacher assignment,
        5      of course, you look back at the original order and how we came
        6      up with that.    We had the goals of 60/40, but we knew that
        7      those were goals.     It's really not achievable.       So what our
        8      plan was then and what our plan will continue to be is to try
        9      to do the best we can to the extent practicable -- I think that
        10     is the standard -- to hire as many black teachers as possible.
        11     I think, as the Court knows, over the past many, many years,
        12     that is what we have done.
        13                      This agreement calls for us to continue to do
        14     all of the recruitment efforts.        We will have the mentoring
        15     programs, the incentives for some teachers in certain schools,
        16     so there's a lot out there.       In addition, we have this teacher
        17     certification in-house, which we have not had before.           Those
        18     are things that we will continue with.         There was -- oh, and
        19     the contracts.     Before this year we were not able to execute
        20     contracts at a job fair and now we can.         These are things that
        21     make a big difference in recruiting.        So the reason this plan
        22     is actually better is because we have added things into it that
        23     weren't in the original Court order.
        24                THE COURT:     I know you also have been authorized
        25     by -- I guess it's the state or BESEE board to have an in-house
             Case 2:65-cv-15556-ILRL-JVM Document 1627 Filed 02/26/20 Page 8 of 82
                                                                                     8




09:43   1      certification process, which is again another factor in not
        2      only teacher hiring, but also teacher retention.
        3                 MS. BASS:    Yes, sir.
        4                 THE COURT:     We have heard evidence about that
        5      already.   My thought at asking you these questions about goals,
        6      percentages is really, one, to flesh out to what extent, if
        7      any, the plan is going to continue the process that we have in
        8      place that seeks to improve upon unitary status for those
        9      areas.
        10                      Under the present plan/decrees, as you know, for
        11     instance, in the area of employment, because of the legal
        12     requirement that the vestiges of prior discrimination based on
        13     race be removed to the extent practicable, the question
        14     becomes, then, if you vacate that part of a prior decree that
        15     said that if a black and white applicant are equally qualified,
        16     then to achieve the legal requirements that I just mentioned,
        17     the black applicant is given some sort of preference, how is
        18     that going to fit into this particular plan if I vacate that
        19     type of an order?
        20                MS. BASS:    I think we have talked about teachers.        As
        21     to teachers, we are continuing to do what we did before and
        22     actually do more.     As to staff, I think what Mr. Carter and I
        23     envisioned was this time period that we are going to be
        24     hopefully not under Court orders but still under monitoring, we
        25     will continue to do what we are doing.
             Case 2:65-cv-15556-ILRL-JVM Document 1627 Filed 02/26/20 Page 9 of 82
                                                                                       9




09:45   1                       As the Court knows -- and it's been in prior
        2      reports from the court compliance officer -- in staff we are
        3      actually doing better than we had before.         So what we put in
        4      place for this new agreement is a grievance procedure that's
        5      more in line with that.      In particular, if a black applicant
        6      does not get the job, then there is an appeals process that
        7      involves the superintendent and that job will be held open.
        8                       It's the goal of the system to not just keep
        9      what we have already and have, I think, for maybe six years,
        10     maybe longer, as to the 50/50 almost in ratios for
        11     administration, but is to continue along that vein.           I think
        12     it's also built in we have a reporting requirement and we will
        13     have a fairness hearing.      Yes, I think it's a better plan for
        14     the staff.    In addition, it does give some reporting
        15     requirements.    Ms. Stilley will have a process in place to pick
        16     the best candidate, and I think that she has been doing that.
        17                THE COURT:     In regard to student ratios, how is this
        18     plan going to improve upon existing plans/decrees to achieve
        19     unitary status in terms of student assignments?
        20                MS. BASS:    If Your Honor looks at the way the
        21     original plan was, 876, in that plan our goal was to have 18
        22     schools desegregated and about 8,000 students.          In the plan
        23     that we have in place now, which is staying in place, we
        24     actually have 22, maybe more schools -- let me check.           I had
        25     that exactly written down.
             Case 2:65-cv-15556-ILRL-JVM Document 1627 Filed 02/26/20 Page 10 of 82
                                                                                      10




09:47   1                        We have 20 out of 32 schools in desegregated
        2      schools, and we have over 13,000 students in desegregated
        3      schools.    So the plan that is in place now and will continue is
        4      working.    We will still have the transfers in place.         That
        5      doesn't really change.      We will just continue on that vein,
        6      hoping to have more funding coming into the schools so we can
        7      increase our magnet programs.        That's always something we are
        8      striving to do.
        9                  THE COURT:    Your opponents say that I should not
        10     place blind trust in your expressed good intentions.           What's
        11     your response to that?
        12                 MS. BASS:    Your Honor, I think the proof is in the
        13     pudding.    I think that we have been proving this for over a
        14     year certainly with Ms. Stilley, but even more than that.              This
        15     is a buildup.     We have been in staffing and in hiring and
        16     actually in student assignment in good faith, coming in leaps
        17     and bounds forward, and that is reflected in the court
        18     compliance officer's reports yearly.
        19                       In light of that, there has never been to my
        20     knowledge -- and I think I'm right about this, but certainly
        21     not in the last six years -- any opposition to a court
        22     compliance officer's report since Mr. Massey became involved.
        23     I don't think there was even when Ms. Guerin did.           I think we
        24     have shown and in his most recent reports he shows that we are
        25     in good faith in all of these areas that you are asking about.
             Case 2:65-cv-15556-ILRL-JVM Document 1627 Filed 02/26/20 Page 11 of 82
                                                                                      11




09:48   1      I don't think it's just blind faith.         I think we have shown
        2      that.
        3                        In addition, this plan makes us have a reporting
        4      requirement, and the CDIO and the CCO will be involved in all
        5      of those meetings and in the reporting.         All of that will be
        6      fleshed out.     You will have reports.      You will have access to
        7      the court compliance officer, who will have them.
        8                        Then we will have a fairness hearing at the end
        9      where we have to show that even without Court supervision, we
        10     have continued to do the right thing and even made more
        11     strides.    We have also shown that in things that were in the
        12     original Court order regarding discipline and even this family
        13     advocacy center.     Those are things we are doing outside of the
        14     box just like the teacher certification in-house.
        15                 THE COURT:    In mentioning the CDIO, the chief
        16     desegregation implementation officer, you have changed the
        17     title of that to something else.
        18                 MS. BASS:    Yes, Your Honor.
        19                 THE COURT:    If I vacate prior orders without some
        20     specification in this plan regarding the appointment of a CDIO,
        21     which would now be what, the --
        22                 MS. BASS:    CEO.
        23                 THE COURT:    CEO?
        24                 MS. BASS:    Yes, sir.
        25                 THE COURT:    Even though there's some new duties and
             Case 2:65-cv-15556-ILRL-JVM Document 1627 Filed 02/26/20 Page 12 of 82
                                                                                      12




09:50   1      some old duties that the plan expressly keeps -- and based on
        2      the testimony of our present CDIO, we went through some of
        3      those examples.     His key objection, it seems, to the plan
        4      appears to be the role of the CEO in the critical area of
        5      employment and employment practices and processes.
        6                        In that regard, the plan talks about how he is
        7      to have, with the superintendent and her executive team,
        8      certain briefings, etc., on implementation issues.           One of the
        9      duties that's not expressly mentioned in the plan that he
        10     pointed out in his testimony and affidavit that he gave before
        11     the hearings was the absence of any reference to his
        12     involvement in the screening of applicants for hire or, say,
        13     even promotion.
        14                       In that regard, the CCO -- we love acronyms.
        15     The court compliance officer's report that you just referenced
        16     and your opponents have referenced, too, acknowledges the
        17     contributions made by the current CDIO in that regard: staffing
        18     issues, grievance issues, and resolution agreements.           How does
        19     this plan continue the CEO's role in that regard?
        20                 MS. BASS:    So it doesn't continue his role in the
        21     hiring as he would absolutely have to serve on every committee.
        22     Ms. Stilley will have a process in place regarding hiring
        23     committees and how she wants those to move forward.           What his
        24     role will be -- and I think it's outlined in his job
        25     description -- is that he will be involved in the monthly
             Case 2:65-cv-15556-ILRL-JVM Document 1627 Filed 02/26/20 Page 13 of 82
                                                                                      13




09:52   1      meetings and even weekly meetings with Ms. Stilley regarding
        2      everything that's going on in the system.          He will have
        3      complete access to that, and he will be able to report that out
        4      to the CCO, if necessary, but certainly also have input into
        5      every hire, every discipline issue, all of those things.
        6                        So you're correct, Your Honor, that it doesn't
        7      continue the process that we have in place now, so he does not
        8      necessarily have to be involved in every hiring committee, but
        9      it certainly gives him a way to stay involved.          Actually, I
        10     think Ms. Stilley testified that he would actually be more
        11     involved in the day-to-day processes regarding what's going on
        12     and have input into that.
        13                 THE COURT:    I heard that.     Am I to interpret, then,
        14     that to whatever extent his current role involves the initial
        15     screening of applicants -- like committees and doing interviews
        16     or what have you -- and ultimately making a recommendation, if
        17     he is no longer doing that sort of function, is his function --
        18     by what you have described and what I heard from the
        19     superintendent in her testimony, is it a role in reviewing any
        20     grievances that arise out of some committee's decision
        21     regarding hiring or promotion?
        22                 MS. BASS:    Well, Your Honor, I don't think it's
        23     necessarily that he wouldn't be.        I think he would be giving
        24     input to Ms. Stilley on those things.         I don't think it's a
        25     fixed process at this point.       I think that's something they
             Case 2:65-cv-15556-ILRL-JVM Document 1627 Filed 02/26/20 Page 14 of 82
                                                                                      14




09:53   1      will work through.      Actually, we had a meeting recently with
        2      the CEO, CCO, Ms. Stilley, and myself regarding those kind of
        3      issues and them working through those processes.
        4                        I think what Ms. Stilley envisions for the CEO
        5      is that the areas where she feels like he can be most
        6      beneficial moving forward is actually in equity issues and in
        7      discipline issues and in mentoring issues.          Those kind of
        8      things, where we are trying to move way forward with discipline
        9      and those kind of things, he is an integral part of that and
        10     will be.
        11                 THE COURT:    I know that among the various reactions
        12     of the public to existing plans and operations, one of the,
        13     I'll say, common themes throughout the public's perceptions of
        14     the operations of the school system has had an underlying issue
        15     concerning student discipline.        I understand that, and I
        16     understand the evidence of how that's being addressed and
        17     corrected, certain measures; giving the examples, for instance,
        18     of a reduction in truancy, among other things, that has an
        19     impact on whether or not a student is going to be a discipline
        20     issue later on.
        21                       When we have a gray area in the plan such as the
        22     role of the new CEO, formerly CDIO, I tried to convey that
        23     message in the last couple of hearings about gray areas that
        24     need to be expanded upon in perhaps some more detail without
        25     unduly tying the hands of the system.         I don't want to get
             Case 2:65-cv-15556-ILRL-JVM Document 1627 Filed 02/26/20 Page 15 of 82
                                                                                      15




09:55   1      involved in the day-to-day operations of the system.           That's
        2      not my role.     My role here is to get involved to the point that
        3      its operations are geared towards achieving, among other
        4      things, unitary status in the open areas that I have already
        5      mentioned.
        6                        I'm thinking that in line with what you are
        7      saying, if I'm understanding it correctly and the
        8      superintendent's testimony in that regards, it seems as if
        9      there might be a need for more specificity concerning the role
        10     of the CEO in regard to not necessarily initial screening of
        11     candidates for employment or promotion, but at least in the
        12     ultimate consideration of any grievances out of some
        13     committee's decision.      It seems as if that's what you-all are
        14     envisioning without saying it, but I think there may be some
        15     need for further clarification.
        16                       Let's go on to another aspect of what you are
        17     asking here.     I mentioned overall that you look upon this and
        18     you entitled it as a final agreement.         Your joint motion speaks
        19     of a request for entry of an order declaring Tangipahoa Parish
        20     School System unitary and acknowledgment of the final
        21     agreement, Rec. Doc. 1615 at 1615-2.         The agreement and the
        22     motion, but perhaps particularly the agreement talks about the
        23     process leading to some things that the administration would
        24     like to achieve regarding open unitary status issues and how it
        25     would propose doing it.
             Case 2:65-cv-15556-ILRL-JVM Document 1627 Filed 02/26/20 Page 16 of 82
                                                                                       16




09:58   1                        This sounds like a process or a new plan.            All
        2      right.    It sounds like basically a modification of existing
        3      plans.    I, for one, would have some reluctance at simply doing
        4      a blanket dissolution or vacating of existing plans.           I could
        5      see components of existing plans that would not be inconsistent
        6      with the plan that you propose, but I think there needs some
        7      more specificity in that regard, to give you an example of one.
        8                        I look upon this that as opposed to vacating
        9      prior injunctions, decrees, existing plans as basically either
        10     an extraction of things that could fit into this plan as a
        11     modification or, even to the extent that it's not inconsistent
        12     with this Court's responsibilities, a suspension as opposed to
        13     vacating of certain components of existing plans or decrees.
        14                       Your own agreement calls for the Court to still
        15     have a monitoring function, calls for the CCO, the court
        16     compliance officer, to have a serious responsibility, the CDIO
        17     or CEO, and for ultimately a review process for the Court to
        18     consider at a fairness hearing whether or not final unitary
        19     status should be declared.
        20                       I don't view it as a declaration of final
        21     unitary status as opposed to a provisional declaration, sort of
        22     like we have done before in the area of student assignments, to
        23     give the parties an opportunity to work things through to
        24     achieve that unitary status, final unitary status.           Am I wrong
        25     in that interpretation?
             Case 2:65-cv-15556-ILRL-JVM Document 1627 Filed 02/26/20 Page 17 of 82
                                                                                      17




10:00   1                  MS. BASS:    I don't think that you are wrong in your
        2      interpretation, Your Honor.        I think maybe Mr. Carter can
        3      address it with us.      What we came up with in our negotiations
        4      was that we would like the Court to declare us unitary, but
        5      with a period of three years and at the end -- so that the
        6      Court orders would be vacated so we can show the Court and the
        7      public that we are capable of doing the right thing for three
        8      years.    At the end of those three years, we would have this
        9      fairness hearing where the case would be dismissed.           That is
        10     what we envisioned.
        11                 THE COURT:    How is that different from what I have
        12     done already?
        13                 MS. BASS:    "Done already" like what you are just
        14     talking about?
        15                 THE COURT:    I have declared unitary status with a
        16     proviso for a review after, what, I think a year or two, and I
        17     might have extended it.
        18                 MS. BASS:    I think for facilities it was two years,
        19     and then that two years was up in July.         We didn't move for
        20     that because we were in the process of all of this --
        21                 THE COURT:    Right.
        22                 MS. BASS:    -- and I think the same for staff
        23     assignment.
        24                 THE COURT:    Right.
        25                 MS. BASS:    We don't have provisional unitary status
             Case 2:65-cv-15556-ILRL-JVM Document 1627 Filed 02/26/20 Page 18 of 82
                                                                                      18




10:01   1      in teacher assignment or student assignment because we are
        2      under our new plan.
        3                  THE COURT:    Right.
        4                  MS. BASS:    I think we are saying the same thing.
        5                  THE COURT:    I turn it over to you now.       I'm done with
        6      my questions for now.
        7                  MS. BASS:    I think that we are saying the same thing,
        8      but that is what we envisioned.        I'm certainly open to
        9      Mr. Carter giving us any comments.
        10                       With that said, Your Honor, we have heard a lot
        11     of testimony here.      We have been through a lot of
        12     documentation.     We have been through a lot of evidence, and we
        13     have been through a lot of time.        This agreement did not come
        14     overnight.    As I said earlier, it actually came over many, many
        15     years, but more importantly last January -- so over a year --
        16     we started really negotiating how we could come to this
        17     agreement.    With much gnashing of teeth by both sides, this is
        18     what we came up with.      We think that it does the best for both
        19     sides.
        20                       In particular, we have talked about and
        21     Your Honor mentioned what we have to show to be unitary, have
        22     we fully and satisfactorily complied in good faith with the
        23     Court's order.     I think that based on reporting and on
        24     Your Honor's own rulings that we have shown that in the areas
        25     we are still not completely unitary in.
             Case 2:65-cv-15556-ILRL-JVM Document 1627 Filed 02/26/20 Page 19 of 82
                                                                                      19




10:03   1                        In facilities, your ruling was that we were in
        2      good faith, our facilities were comparable, all of them, and we
        3      went through a long exercise in that.         The same in staff; we
        4      have shown for many, many years that we have been in
        5      compliance.     Actually, the original Court order says that once
        6      you have achieved these goals, you don't even have to continue
        7      that process.     We have continued it and not stopped doing that
        8      process.    So in those ways we feel like that is showing our
        9      good faith and that we are actually in compliance and should be
        10     unitary in those areas already.
        11                       I think what the Court wanted was for us to come
        12     up with a plan that would solve the whole thing, and that's why
        13     we did this.     We have demonstrated our good faith efforts in
        14     all those ways.     In addition, we have added to that, as we
        15     talked about, the family advocacy, doing more for teacher
        16     certifications, doing more in every way, doing more for
        17     staffing, doing more for student assignment, and actually
        18     achieving and exceeding the goals in student assignment, which
        19     we think will continue with this agreement.
        20                       As Your Honor said at our last hearing, at some
        21     point this case does have to end.        We think we are in a
        22     position at this time -- and with consent of counsel.
        23     Mr. Carter was appointed by you, as was I, to negotiate this
        24     agreement, and that's what we have been doing.          That's where we
        25     are.   We certainly have been in compliance on most areas, if
             Case 2:65-cv-15556-ILRL-JVM Document 1627 Filed 02/26/20 Page 20 of 82
                                                                                      20




10:04   1      not all areas, to the extent practicable on teachers, exceeding
        2      the other goals.
        3                        So, yes, we are asking that you declare us
        4      unitary but with the continued monitoring, and at the end of
        5      this we will have a fairness hearing.         During that time there
        6      are grievance procedures in place.        I think Ms. Guerin even
        7      talked about that at our first hearing.         Yes, that's what we
        8      are asking for, and we think we will have fully complied in a
        9      way that that should be granted.        I would like to reserve some
        10     time for rebuttal.
        11                 THE COURT:    All right.    That's fine.    Thank you.
        12                       Mr. Carter, do you want to be heard on any
        13     aspect of this or my questions?
        14                 MR. CARTER:    Your Honor, I will make a few comments.
        15                       Your Honor, we have been working on this, I
        16     think I can say, since you made the appointment back in, I
        17     think it was, 2015 designating Ashley and I as settlement
        18     counsel.    In formulating this final agreement, we did take into
        19     account Document 876 and what happened in court in the trial
        20     back in, I think it was, 2009 and 2010.         We also considered the
        21     Court's most recent rulings, late 2018, early 2019 regarding
        22     facilities, student assignment, and I believe teacher
        23     assignment and hiring.      All of that was considered in
        24     formulating this agreement.
        25                       Even though the agreement does anticipate that
             Case 2:65-cv-15556-ILRL-JVM Document 1627 Filed 02/26/20 Page 21 of 82
                                                                                      21




10:06   1      the Court will give the system unitary status, the system does
        2      realize that going forward they still have a responsibility.
        3      As I've told them since my very beginnings in this case,
        4      "Gideon Carter cannot declare you unitary; only the judge can,
        5      only the Court can, and only after a hearing."          So even though
        6      this agreement may be approved by the Court, the system
        7      understands and we have had extensive conversations about them
        8      continuing to have the burden of proof before this Court would
        9      rule on any sort of designation of unitary status.           All of
        10     these factors have been considered.
        11                 THE COURT:    Thank you.
        12                       Let's hear from opponents.
        13                 MS. BUTLER:    Good morning, Your Honor.
        14                 THE COURT:    Good morning, Ms. Butler.
        15                 MS. BUTLER:    May it please the Court.       I would like
        16     to reserve some time for Mr. Taylor, so I will try and be real
        17     brief.
        18                 THE COURT:    All right.
        19                 MS. BUTLER:    Based on the questions that the Court
        20     asked, you pretty much addressed, Your Honor, the main things
        21     that I wanted to bring out in terms of our objection, the crux
        22     of which is if the Court grants unitary status, protections
        23     that are in place by the orders and injunctions would be lost
        24     according to the proposed order that has been submitted by
        25     defendants.
             Case 2:65-cv-15556-ILRL-JVM Document 1627 Filed 02/26/20 Page 22 of 82
                                                                                       22




10:08   1                        I'm not saying that the Court would write an
        2      order exactly as they submitted it, but that is in fact the
        3      objective, and that's the problem that I have, Your Honor.
        4                        The final agreement is --
        5                  THE COURT:    On that point --
        6                  MS. BUTLER:    Yes, sir.
        7                  THE COURT:    Unless you're still on that point.           Are
        8      you going to something else?       Let me stick to that first point
        9      concerning existing decrees, injunctions, existing plans,
        10     whether it's 876 or anything since or after, or before even.
        11                       If the Court were to suspend its existing
        12     decrees, orders, and injunctions, but extract from them certain
        13     aspects dealing with the areas that I questioned your opposing
        14     counsel on just now, what impact would that have on improving
        15     perhaps the process for unitary status?         Given what we see in
        16     not only the report, but you have pointed out certain aspects
        17     of, for instance, other evidence that you believe this Court
        18     should consider like the CCO's recent report, who acknowledges
        19     basically the good faith of all the parties involved: your
        20     side, their side, everybody.       It acknowledges the work of
        21     certain individuals like the CDIO.        It acknowledges the school
        22     system's improvement in certain areas like staff assignments,
        23     its plan for facilities, its plan for improving the hiring of
        24     black teachers, which we touched upon earlier.
        25                       What's your response on, one, the question of
             Case 2:65-cv-15556-ILRL-JVM Document 1627 Filed 02/26/20 Page 23 of 82
                                                                                      23




10:10   1      good faith?     Because that's important for the Court to
        2      consider.    Are those examples evidence of good faith?          I seem
        3      to have gathered in one of the memos that your side submitted
        4      that, yes, it appears to be some improvement, but your side
        5      feels as if there needs to be more time to see the overall
        6      impact of those improvements on unitary status.           Isn't that
        7      what this plan is asking me to do?
        8                  MS. BUTLER:    It is, but it required -- well, I
        9      shouldn't say "required."       They are also asking you to take out
        10     the protections in place.       So if you say that you are going to
        11     extract from the orders and leave some things in place that
        12     says, for instance, in the hiring process -- right now, as it
        13     is under the existing order, we have a clear path.           The new
        14     plan or the final agreement, as it is called, basically says
        15     that Ms. Stilley is going to make the final decision.
        16                       We don't have a committee.       The committee makes
        17     a recommendation to her, but she would make the final decision.
        18     We don't have to go through whether the black applicant was the
        19     best qualified, evenly qualified, any of the above.           The remedy
        20     for the person who is not selected is then to go back to the
        21     very same person who made the decision; not to say that there
        22     is anything wrong with that, but that defeats the whole
        23     purpose, Your Honor.
        24                 THE COURT:    Wouldn't they still have to report those
        25     things to the CCO?
             Case 2:65-cv-15556-ILRL-JVM Document 1627 Filed 02/26/20 Page 24 of 82
                                                                                      24




10:12   1                  MS. BUTLER:    Yes.
        2                  THE COURT:    If the CCO sees a problem with their
        3      selection or process towards selection, then wouldn't the plan
        4      allow me, as the ultimate monitor, to review that decision?
        5                  MS. BUTLER:    So then we have an additional step.         The
        6      initial review is by Ms. Stilley, and at that point the
        7      position stays open.      If it does not go the way the applicant
        8      chooses, then they go the other route, which takes additional
        9      time.
        10                       Your Honor, I would contend that that adds more
        11     burden to the applicant than necessarily should be added.
        12     Granted they will be heard at some point, but how long down the
        13     road?
        14                 THE COURT:    My biggest concern, in prior history with
        15     the school system, has been the appointment of someone while
        16     the grievance process is still in place to determine whether or
        17     not that hiring decision complies with the objectives of the
        18     unitary status orders.      That, according to the CCO's report at
        19     least, has changed.      Admittedly, I have sustained the CCO's
        20     objections to certainly hiring decisions, but at least it came
        21     into a position where it clears up that earlier problem.
        22                       Look, I think the worst thing that we could do
        23     to anyone -- whether it's a student, a teacher, a staff person,
        24     or what have you -- is to say, "Okay.         You have got this
        25     job" -- at least the system, "You have got this job," but yet
             Case 2:65-cv-15556-ILRL-JVM Document 1627 Filed 02/26/20 Page 25 of 82
                                                                                       25




10:13   1      the Court comes in and says, "Oh, no.         Wait a minute.     This
        2      doesn't comply with our unitary status orders."           We then have
        3      to either remove that person or create, as you say, another
        4      step, another process in getting the error corrected.
        5                  MS. BUTLER:    Under the agreement as I understand it,
        6      Your Honor -- and I could be incorrect -- that process that
        7      you're describing is not part of that plan directly.           My
        8      understanding is the person --
        9                  THE COURT:    You mean the plan being proposed?
        10                 MS. BUTLER:    Correct.
        11                 THE COURT:    Right, right, right.      Well, that's
        12     perhaps one of those gray areas that I spoke about earlier even
        13     though Ms. Bass -- and Ms. Stilley, according to her
        14     testimony -- was to abide by those goals.          It seems to me as if
        15     maybe further specificity in that regard might be helpful.
        16                 MS. BUTLER:    I think the other part of your question,
        17     Your Honor, was perception of good faith.          I cannot, with all
        18     honesty, say that it's good faith or bad faith.           I can say that
        19     based on -- as Ms. Bass indicated, there was no objection to
        20     the compliance officer's report, and he indicated that the
        21     complaints in his last report are pretty much the same as they
        22     were the year before in terms of numbers, in terms of the
        23     nature of complaints.      Some things were down; but by far and
        24     large, there was not a whole lot of change.
        25                 THE COURT:    Should the Court be concerned with the
             Case 2:65-cv-15556-ILRL-JVM Document 1627 Filed 02/26/20 Page 26 of 82
                                                                                      26




10:15   1      number of the complaints or those complaints that have been
        2      sustained or overruled?       Many of the complaints, according to
        3      the CCO's report, did not even deal with issues that this Court
        4      has jurisdiction over, and that in many instances the fact that
        5      we had an increase perhaps in complaints may come from again --
        6      the CCO's report that your side has relied upon in part says
        7      that it's perhaps because of the transparency now and the
        8      confidence that the public has in the current administration.
        9                  MS. BUTLER:    When I read that, Your Honor, I took it
        10     to understand he said that the numbers had increased
        11     significantly, but the ones that were valid were pretty much
        12     the same; and that because of the involvement of the CDIO and
        13     the compliance officer, some of them were resolved in-house
        14     because they were able to address them on the front end.
        15     Perhaps my perception is a little bit different from where I
        16     sit, but what that tells me is we still have the same issues,
        17     Your Honor.
        18                 THE COURT:    Well, I could see the valid points you
        19     made concerning an interpretation of the CCO's report, and I
        20     don't disagree with it.       But at the same time, I don't think
        21     that I should make a decision on the number of complaints that
        22     someone might have against the system as opposed to those
        23     complaints that really pertain to unitary status issues as well
        24     as to what extent, if any, the system is addressing those that
        25     do pertain to unitary status.
             Case 2:65-cv-15556-ILRL-JVM Document 1627 Filed 02/26/20 Page 27 of 82
                                                                                      27




10:17   1                        I don't see where the evidence of bad faith
        2      comes in with who is operating this system right now.            I hate
        3      to say it's just one person because, as you know, it takes a
        4      whole bunch of other people, too, including the board, her
        5      bosses.    Right?
        6                  MS. BUTLER:    Correct.
        7                  THE COURT:    The real question in my mind is to what
        8      extent, if any, a decision is made by the superintendent, let's
        9      say, dealing with facilities -- because to me facilities and
        10     student discipline issues are the two biggest concerns that I
        11     see throughout the public's perceptions of its school system,
        12     dealing with facilities and student assignments, particularly
        13     as it relates to the unitary status issues, communities that
        14     may be predominantly black or white or what have you, and its
        15     relationship between that and unitary status.
        16                       The CCO's report talked a lot about individuals
        17     who have advanced this plan and advanced the whole process
        18     towards unitary status.       It mentions a former president of the
        19     board, Ms. Domiano.      It references the CDIO in the grievance
        20     process.    It references Ms. Stilley and her new directions in
        21     all those areas, as well as her staff in all those areas.              It
        22     references some community advisors.
        23                       The biggest concern, if I was playing devil's
        24     advocate up here, would be if she proposes something that
        25     advances all of these goals and the school board says, "No, we
             Case 2:65-cv-15556-ILRL-JVM Document 1627 Filed 02/26/20 Page 28 of 82
                                                                                      28




10:19   1      are not doing that," for instance, her facilities program.             Her
        2      facilities program is a very bold program and, frankly, from
        3      hearing from the representative from that company, CSRS --
        4                  MS. BUTLER:    Mr. Rutledge.
        5                  THE COURT:    Uh-huh.    He seems to be very experienced
        6      in this area.     Even though, as you point out, the contract may
        7      exclude or may not have them getting involved in the unitary
        8      status issues, he is very mindful of and he says that his
        9      company is committed to working to be in compliance with that.
        10     If that's found to be error later on, I will be in it on all
        11     fours like I have been sometimes before.
        12                       At the same time, if they come up with a plan
        13     that calls for an electoral vote to finance that plan, and the
        14     superintendent and the board does everything practicable to get
        15     that financing done and it's rejected again by the voters -- as
        16     they have already done, what, twice, I believe.
        17                 MR. TAYLOR:    Three times.
        18                 THE COURT:    Is that not then an indication that the
        19     system has done all that's practicable to achieve unitary
        20     status in the area, say, of facilities -- because that's where
        21     most of the money is going, facilities, on a vote, I imagine,
        22     and teacher pay raises.
        23                 MS. BUTLER:    It would depend, Your Honor.
        24                 THE COURT:    Is that not jeopardizing your clients'
        25     interest in maintaining that more could be done?           If more can't
             Case 2:65-cv-15556-ILRL-JVM Document 1627 Filed 02/26/20 Page 29 of 82
                                                                                      29




10:21   1      be done without financing, then where does it put us?
        2                  MS. BUTLER:    In a bad place.
        3                  THE COURT:    Yes.
        4                  MS. BUTLER:    I think, Your Honor, based on the
        5      history that we have, unfortunately, the fact that the board
        6      puts forth a referendum for a tax election is not the only
        7      thing we have to look at.        We know in the past we have had
        8      board members going to community meetings saying, "Well, gee,
        9      guys, we are doing great without putting any money into the
        10     school.    We are a C school, and we don't have to get taxes."
        11     So if I put forth a tax proposal, I have to in good faith at
        12     least go out to the public and say, "We need the taxes."
        13                 THE COURT:    Well, if that was a majority of the board
        14     doing that, you would have a good point to argue bad faith.            As
        15     I recall, that was a minority of the board that was sufficient
        16     enough to, evidently, with other groups --
        17                 MS. BUTLER:    But he was the president of the board at
        18     the time, Judge.
        19                 THE COURT:    In fact, other groups that necessarily
        20     aren't aligned with the board members who are opposing the tax,
        21     who are more aligned with your side.         I recall that after 876
        22     and that order.
        23                       Again, as you say, we are in a bad place if the
        24     majority of the board and the administration has done
        25     everything practicable to achieve unitary status and their
             Case 2:65-cv-15556-ILRL-JVM Document 1627 Filed 02/26/20 Page 30 of 82
                                                                                      30




10:23   1      efforts in that regard is rejected by the voters.           It's a bad
        2      place, as you put it, and I agree with you.          Again, if you look
        3      at the law in that regard, it uses that exact language, "as
        4      much as practicable."
        5                        We talked years back about the so-called atomic
        6      bomb and saying, "Okay.       We are going to revamp this whole
        7      financing structure," but in looking at the authority for doing
        8      that and the Court saying, "Okay.        Citizens of Tangipahoa
        9      Parish, you are going to pay this tax," I didn't have that
        10     authority.    I wish I did, and that way all the focus of
        11     attention would have been upon me as opposed to the people who
        12     are trying to run a school system and those who are trying to
        13     help, plaintiffs and defendants as well.
        14                 MS. BUTLER:    I can go out on a limb and say if the
        15     board in good faith went out --
        16                 THE COURT:    If I had the authority to do it, you know
        17     I would do it.     I said it before.     I called it the atomic bomb.
        18     Guess what?     My friends next door and the one or two friends I
        19     might have in D.C., they said, "Judge, you have no authority to
        20     do that," no legal authority.        Anyway, I know I digressed you
        21     from your argument.      I'm sorry.
        22                 MS. BUTLER:    You did, but that's okay, Judge.        Thank
        23     you.
        24                       The only thing I would add to our discussion,
        25     Judge, is if the heart of our opposition is, in fact, the fact
             Case 2:65-cv-15556-ILRL-JVM Document 1627 Filed 02/26/20 Page 31 of 82
                                                                                      31




10:25   1      that you would vacate the orders and injunctions, and you
        2      indicate that to the extent that you accept some part of the
        3      plan and can commingle the two that our protections are still
        4      in place, so that until or unless the Court declares the school
        5      board unitary then we have the processes in place to address
        6      any concerns that arise, then I think that however we go
        7      forward with those protections in place is what we are looking
        8      for, Judge.
        9                        Ultimately, I think everybody in this room wants
        10     our school system to do better.        Our children deserve it.        Our
        11     community deserves it.      We have been fighting this battle for a
        12     long, long time, Your Honor.       So we are not opposed to anything
        13     that's going to work, but it has to be reasonable, and we can't
        14     give up the whole bank just to get one or two pieces of the
        15     pie.
        16                       I'll leave Mr. Taylor with the remaining time.
        17                 THE COURT:    Thank you.
        18                       Mr. Taylor, I know you are experiencing some
        19     physical issues.     Do you want to pull that microphone before
        20     you and you can sit down and give your argument?
        21                 MR. TAYLOR:    I can, Judge.     That would be very
        22     helpful, Your Honor.
        23                       Where is the microphone?
        24                 THE DEPUTY CLERK:     I don't see one on the table.
        25                 THE COURT:    It was there.
             Case 2:65-cv-15556-ILRL-JVM Document 1627 Filed 02/26/20 Page 32 of 82
                                                                                      32




10:26   1                  MR. TAYLOR:    I think I can walk around, if I can get
        2      over there.
        3                  THE COURT:    It's on.    I hear it.
        4                  MR. TAYLOR:    Since I've gotten up, it would be easier
        5      to stand right here, if I could.
        6                        Judge, I enrolled in this case in 1974.           Since
        7      that time, I have filed over a hundred civil rights cases
        8      before this Court.      I have lived in that parish.       I have
        9      pastored churches there.       I know the people there.      My
        10     opposition to this plan that's being presented is not based
        11     upon there's nothing good in it.
        12                       As a matter of fact, I think parts of it -- for
        13     example, certification of teachers, family advocacy -- there's
        14     nothing inconsistent with what's there.         The Court orders do
        15     not stop this school system from functioning.          It does not stop
        16     it from being innovative.       It just stops it from doing
        17     discriminatory things.      I have no problem with some of the
        18     things there.     The idea that the plan is based upon, you know,
        19     "be great," that doesn't say anything to me as to what they are
        20     really going to do with facilities, what they are really going
        21     to do with the things that they have to deal with with the
        22     Green factors.
        23                       For example, we have been through this facility
        24     stuff before.     There have not been just two taxes that have
        25     been repudiated by the public, there are three, and so we are
             Case 2:65-cv-15556-ILRL-JVM Document 1627 Filed 02/26/20 Page 33 of 82
                                                                                      33




10:28   1      now going to the fourth.
        2                        The idea that Mr. Rutledge talked about -- and
        3      he is experienced, but I want to know, as an attorney for the
        4      plaintiff, what are you going to do.
        5                  THE COURT:    Did you support any of those taxes?
        6                  MR. TAYLOR:    Any of those what?
        7                  THE COURT:    Any of those tax proposals?
        8                  MR. TAYLOR:    Tax proposals?     I didn't oppose them.         I
        9      didn't oppose anything.
        10                 THE COURT:    How can we best address the community's
        11     concerns over the best use of its taxes, particularly for
        12     financing the school system's capital as well as operational
        13     needs, and in the light of what I said earlier, advancing the
        14     goal for unitary status?
        15                 MR. TAYLOR:    Judge, I asked Superintendent Stilley a
        16     couple of questions.
        17                       If I may disagree with the Court about what the
        18     law is, you are correct, as a judge in federal court, you don't
        19     have the authority to set a tax, but you do have the authority
        20     to order the school board to set a tax.
        21                       If they have a plan, I just want to see the
        22     plan.   If they have a plan that would bring us to where we need
        23     to be -- and certainly there's no question.          You have temporary
        24     buildings that have to be removed.        You have increased students
        25     coming into the system.       As a matter of fact, you have half
             Case 2:65-cv-15556-ILRL-JVM Document 1627 Filed 02/26/20 Page 34 of 82
                                                                                      34




10:30   1      of -- I think we have been through this before, discussed it
        2      before, either I did it with you or with a judge in the
        3      Middle District, lay judge in the Middle District.           You have
        4      got people coming all across the zone into Tangipahoa Parish.
        5      Here's the problem.
        6                  THE COURT:    You recall the Court did approve and
        7      direct the system to propose taxes.
        8                  MR. TAYLOR:    Uh-huh.
        9                  THE COURT:    So if we do that again, my question still
        10     is:    How can we best help the citizens of the Tangipahoa Parish
        11     School System understand the needs of the system for this new
        12     tax?
        13                 MR. TAYLOR:    Judge, I don't know whether you can ever
        14     get somebody to understand the need for taxes.          I never
        15     understood it.
        16                 THE COURT:    I don't like the taxes I pay, but I
        17     somehow vote for elections when I think it's got a good
        18     purpose.
        19                 MR. TAYLOR:    Here's the problem, Judge.       Brown v.
        20     Board of Education just upset everything.          What happened is
        21     that this system for years built an infrastructure.           They had
        22     black bonding districts and white.        They built an
        23     infrastructure that created what you see today, the remnants of
        24     that segregated school system.        The citizens did that.      It
        25     wasn't just the school board.        The school board are elected
             Case 2:65-cv-15556-ILRL-JVM Document 1627 Filed 02/26/20 Page 35 of 82
                                                                                      35




10:31   1      representatives.     The citizens of that parish did that.
        2                        What we have today is what the citizens and
        3      their representatives have put in place.         What they have put in
        4      place is a system where you have a bunch of temporary buildings
        5      that maintain segregation.       You have all of these things in
        6      place.    Now, you are saying, well, the citizens decided that
        7      they don't want to vote to remove what the citizens have
        8      historically done.      I think the Court does have authority and
        9      there is authority for it.
        10                 THE COURT:    You make a point in your opposition memo
        11     about that issue of facilities and temporary buildings or
        12     portable units or whatever they are called.          This plan that
        13     they have with the consulting firm, the architectural firm that
        14     we had the gentleman testify to, he described in that regard
        15     that they are hiring or have hired a demographer because the
        16     school board feels as if, with increasing populations, there's
        17     going to be an increasing need to handle increasing student
        18     populations, and that that's going to require new facilities, a
        19     better retention for teachers by giving them pay raises.
        20     There's a bunch of things that's all inherent in that.
        21                       Your objection to their facilities proposal for
        22     unitary or provisional unitary status is that it sounds good,
        23     it looks good -- and I may be paraphrasing your argument -- but
        24     we don't know yet what its impact might be or how it would
        25     look.
             Case 2:65-cv-15556-ILRL-JVM Document 1627 Filed 02/26/20 Page 36 of 82
                                                                                      36




10:33   1                  MR. TAYLOR:    Yes, sir.
        2                  THE COURT:    Even more importantly than that is really
        3      will citizens buy into it by saying, with whatever concerns
        4      they have over pocketbook issues, "We have to decide whether or
        5      not we are going to approve of this plan by financing it."
        6                  MR. TAYLOR:    Judge, at this point, 50 years before
        7      this Court, I think it's time to end this case.           I don't have
        8      any problem with ending it.       I don't have any problem with new
        9      facilities and doing everything that needs to be done.            What I
        10     have a problem with is that the responsibility of this Court is
        11     to see to it not only do you eliminate the vestiges of the dual
        12     system, you make sure that you don't do something else to make
        13     it put it back in place.       I'm simply saying that the Court does
        14     not have sufficient information to reach that conclusion, to
        15     give them unitary status and allow them to go build everything
        16     they want to build.      We have had that problem.
        17                 THE COURT:    Isn't that same problem existent if the
        18     Court declares unitary status, as it's done in other cases?            It
        19     declares unitary status.       There's always going to be a
        20     potential problem -- I won't say an actual problem, a potential
        21     problem that once unitary status is declared that there may be
        22     people who might want to revert back to the "good old days," as
        23     they called it, not for us but for them.         In that sense, that's
        24     always going to be a problem.
        25                       Here the question really becomes to what extent,
             Case 2:65-cv-15556-ILRL-JVM Document 1627 Filed 02/26/20 Page 37 of 82
                                                                                      37




10:35   1      if any -- as you put it and as Ms. Butler put it, there are
        2      some good aspects of this plan.        Admittedly, some of it we are
        3      not certain yet what the impact is going to be because if part
        4      of the plan is going to require additional revenue and it
        5      doesn't come to fruition, then we are back in, as Ms. Butler
        6      put it, a bad place, meaning we have to rethink all this.              What
        7      do we do?
        8                  MR. TAYLOR:    Your Honor, I'm simply saying that this
        9      Court is in the position now to give the school board the
        10     latitude with their consultant to put before the -- "Here's
        11     what we want to do.      We want to build a school."       That's what
        12     the original plan was; we are going to build schools here,
        13     build schools there.
        14                 THE COURT:    Right.    876.
        15                 MR. TAYLOR:    876.    The public threw it away.      Okay.
        16     Now we are back here again.        I present to the Court that the
        17     same thing -- the school board says that they are in good
        18     faith.    I don't have any reason to doubt it.        Ms. Stilley says
        19     she is in good faith.      Ms. Stilley testified that she doesn't
        20     object to the Court ordering the school board to get their plan
        21     out there.    "Here's what it's going to cost.        You have a duty
        22     to do something to desegregate the system to the max.            You did
        23     to the max to keep it segregated."
        24                       This community is not just the school board or
        25     Ms. Stilley.     It's a community that has a responsibility to
             Case 2:65-cv-15556-ILRL-JVM Document 1627 Filed 02/26/20 Page 38 of 82
                                                                                      38




10:37   1      eliminate the vestiges of the dual system.          That's a whole
        2      community.    Now, they have had chance enough, and I don't know
        3      of anything in the law that prevents the Court from --
        4                  THE COURT:    Did you just say that somebody has done
        5      something to the max to keep this school system segregated?
        6      Who?
        7                  MR. TAYLOR:    Before Brown, it was to the max.
        8                  THE COURT:    Okay.
        9                  MR. TAYLOR:    Things done since then have been to
        10     retard the full development.       We were here in 2020 and nobody
        11     denies that there's still vestiges there.          There are vestiges
        12     in facilities.     When you talk about faculty, hiring of faculty,
        13     this subjective stuff -- that's why the orders that are in
        14     place are there, because of this subjective stuff, who is the
        15     best qualified.     The best qualified moved the system from
        16     40 percent black teachers to now just over 20, if it is 20.
        17                       The other thing, Judge, that has not been
        18     brought up -- you brought two points up.
        19                 THE COURT:    When was the system 40 percent black
        20     teachers?
        21                 MR. TAYLOR:    In the beginning it was 40 percent
        22     black.
        23                 THE COURT:    That was the goal.
        24                 MR. TAYLOR:    No, it was 40 percent black in 1964.
        25                 THE COURT:    You're talking about '64, but --
             Case 2:65-cv-15556-ILRL-JVM Document 1627 Filed 02/26/20 Page 39 of 82
                                                                                      39




10:38   1                  MR. TAYLOR:    In 1970 it was 40 percent black.
        2                  THE COURT:    I didn't see those stats.
        3                  MR. TAYLOR:    That's where the 60/40 came from,
        4      restoring back into the system --
        5                  THE COURT:    That was a goal.
        6                  MR. TAYLOR:    No.    That was a goal --
        7                  THE COURT:    You have to show me --
        8                  MR. TAYLOR:    The goal was to restore --
        9                  THE COURT:    You are going to have to show me the data
        10     supporting that statement.
        11                 MR. TAYLOR:    Okay.   The goal was to restore back into
        12     the system --
        13                 THE COURT:    I approved of that.
        14                 MR. TAYLOR:    No, you didn't --
        15                 THE COURT:    I approved of a 60/40 percent system.
        16                 MR. TAYLOR:    It was approved before you, Judge.
        17                 THE COURT:    I also issued orders --
        18                 MR. TAYLOR:    You approved it.
        19                 THE COURT:    -- to that effect, yeah.
        20                 MR. TAYLOR:    You reinstated it.
        21                 THE COURT:    Yeah.
        22                 MR. TAYLOR:    You said that's still the figure and the
        23     goal.
        24                 THE COURT:    Yeah.
        25                 MR. TAYLOR:    Originally, 40 percent of the teachers
             Case 2:65-cv-15556-ILRL-JVM Document 1627 Filed 02/26/20 Page 40 of 82
                                                                                      40




10:39   1      in the system were black.       40 percent.
        2                  THE COURT:    You need to show me that statistic
        3      because that's an interesting part of history that I didn't see
        4      in this record.
        5                  MR. TAYLOR:    Yes, sir.    It goes way back.     Look at
        6      the old order.     60/40 was the original goal.
        7                  THE COURT:    Yeah, I agree.
        8                  MR. TAYLOR:    That was a goal of restoration.        It
        9      wasn't new.
        10                 THE COURT:    I think we are disagreeing on semantics,
        11     but go ahead.     What else?
        12                 MR. TAYLOR:    Judge, since I've gotten into this, you
        13     hit me saying I had plenty of time.         I didn't know nothing
        14     about what they were doing.       They sent me something in
        15     August -- and we won't get into it because I tried to avoid
        16     getting into it.     I think several times I have mentioned stuff
        17     to you.
        18                       Be that as it may, this system, not only in
        19     terms of goals for desegregation, you have academic problems on
        20     the black students that are atrocious.         Nobody is talking about
        21     that.   You have an order out there that says I can't talk to
        22     anybody on the administrative staff.         I don't know why.     I
        23     can't talk to principals.       There are people out there who have
        24     information that I can't get.        I wanted a chance to get to some
        25     of that.    If you look at the state statistics about what's
             Case 2:65-cv-15556-ILRL-JVM Document 1627 Filed 02/26/20 Page 41 of 82
                                                                                      41




10:40   1      happening to black students in this system --
        2                  THE COURT:    The law provides a process for you to do
        3      that.   Just like any legal case, a lawyer for the other side
        4      cannot just willy-nilly go and talk to the other side's
        5      clients.
        6                  MR. TAYLOR:    Judge --
        7                  THE COURT:    That's a rule of lawyer conduct.
        8                  MR. TAYLOR:    Judge --
        9                  THE COURT:    That's been in existence in other cases.
        10                 MR. TAYLOR:    Judge --
        11                 THE COURT:    I looked at that in terms of the
        12     St. Landry Parish school deseg case, the Lafayette Parish
        13     school deseg case, and all it is is reinforcing the typical
        14     rules of lawyer conduct.       That's not what we are here about
        15     right now.
        16                 MR. TAYLOR:    No, no, no.
        17                 THE COURT:    We are here dealing with this plan and to
        18     what extent is this plan an improvement on what we have here,
        19     can it be modified even further to make it better, what parts
        20     of it -- as I told, at the very beginning, Ms. Bass and
        21     Ms. Butler, I'm not inclined to vacate all prior orders and
        22     decrees like 876.      I am inclined to consider is it possible to
        23     extract certain portions of those prior orders and decrees in
        24     the existing plan to make this plan something better than we
        25     have right now.     That's basically my question to all of you.
             Case 2:65-cv-15556-ILRL-JVM Document 1627 Filed 02/26/20 Page 42 of 82
                                                                                      42




10:42   1                  MR. TAYLOR:    Judge --
        2                  THE COURT:    What can I do to either make it better or
        3      what can I do to just simply say -- as you put it, you said,
        4      well, maybe I should refine certain things.          Help me understand
        5      what I need to do that you think, in your opinion, would help
        6      either this plan to make it better or something else.
        7                  MR. TAYLOR:    Judge, I think we start from the point I
        8      don't know what's wrong with the plan that we have, which has
        9      been developed over negotiations over a period of time,
        10     reviewed by the Court.      That's what we have in place.
        11                 THE COURT:    You're talking about 876?
        12                 MR. TAYLOR:    876 and all the other things.        When the
        13     Court initially began in this case, it began with the coach,
        14     and then we went from there.       One of the things the Court said
        15     is that passage of time does not negate the responsibility to
        16     comply with the orders of the Court.         When the Court issued
        17     that superseding or overriding order that it issued, it made
        18     clear that it was retaining things that were not inconsistent
        19     with that.    It brought us a long way to get to this point.           Not
        20     only that, Judge --
        21                 THE COURT:    Let me ask you this.      I'm not going to
        22     stop you from finishing up your point.
        23                 MR. TAYLOR:    Yes, sir.
        24                 THE COURT:    Let me ask you this.      I asked Ms. Bass
        25     about the ratios concerning students.         I asked Ms. Bass about
             Case 2:65-cv-15556-ILRL-JVM Document 1627 Filed 02/26/20 Page 43 of 82
                                                                                      43




10:43   1      the goal of 60/40 for teachers.        We talked a little bit about
        2      facilities.     You brought up some other things, too,
        3      particularly 876 as it relates to facilities perhaps.            What am
        4      I missing that I should also consider?
        5                  MR. TAYLOR:    Your Honor, I think you should also
        6      consider getting some more information.         The court compliance
        7      officer, the CCO, I just don't think you have enough
        8      information about certain areas.
        9                        I just filed a complaint yesterday about
        10     something dealing with teachers.        I don't think they understand
        11     the issue.    I would really urge that, you know, with respect to
        12     the current complaints that are out there -- the process was
        13     not a best qualified process.        You have eliminated so many
        14     black teachers out the system historically.          For a lot of
        15     reasons you might not be getting black applicants, but if a
        16     black applicant is qualified -- you first determine whether
        17     they are qualified.      If that black applicant is qualified, you
        18     hire that black applicant.
        19                       It's not best qualified anymore.        That's how
        20     they did it in the first place.        It's not best qualified.        You
        21     determine whether that black applicant is qualified.           Once you
        22     determine that black applicant is qualified, you hire them
        23     until we get to 60/40 unless -- and we conceded this -- unless
        24     you have some super-duper, outstanding white candidate you just
        25     cannot let go.
             Case 2:65-cv-15556-ILRL-JVM Document 1627 Filed 02/26/20 Page 44 of 82
                                                                                      44




10:45   1                        That's what it was supposed to be, but it's
        2      become something else.      It's become best qualified just like it
        3      was when the coach was denied.        "Well, you're not the best
        4      qualified by the subjective standards."
        5                  THE COURT:    Well, the Court has had to step in not
        6      only in the coaching situation, but in other situations to do
        7      exactly what you just said, and that is to say hire and give
        8      preference to that black applicant who was not hired and at
        9      times when -- as you know, under threat of contempt from the
        10     Court, I said this process of hiring someone, putting them in
        11     the position while the grievance process is still running its
        12     course and a Court review has not been made yet has to stop.
        13     I've seen that stop recently, at least under this
        14     administration.
        15                       Now, you point out that, okay, that's well and
        16     good, but is that going to continue under this plan, to assure
        17     that that black applicant is hired or promoted.           In that
        18     regard, I ask you again:       What should I put in this plan,
        19     either adopting parts of 876 or anything else, that would
        20     assure that process?
        21                 MR. TAYLOR:    Judge, what you already have in your
        22     existing order should be added.        Number one is the process.
        23     The Court says that even when the CCO finds against you, you
        24     have a right to proceed with other avenues.          That's not in that
        25     order.    You can go to a court.      There are arbitration
             Case 2:65-cv-15556-ILRL-JVM Document 1627 Filed 02/26/20 Page 45 of 82
                                                                                      45




10:47   1      provisions in that order.       I raised them.     Somebody disagreed
        2      with them, but that's for a teacher to decide.          Those kinds of
        3      things, you have avenues other than to wait for them to do
        4      something.    I think that should be in the order.
        5                        I think the provisions that remove subjectivity
        6      from the hiring process are just good.         I don't know if we can
        7      keep them forever, but I don't know that enough has happened in
        8      this system for the judge to remove all of those things
        9      altogether.     That's why you put that order in there.
        10                       We heard what you said what you want to do.          As
        11     a matter of fact, we have some current experiences about how
        12     the current administration is interpreting what they are going
        13     to do.    They are doing what they want to do now.         I simply ask
        14     the Court to take a look at it.        Take a look at it.
        15                       I wasn't involved in this process, but if I had
        16     been involved in this process, I would have recommended -- and
        17     I sent Ms. Bass a note -- that we need a superintendent in
        18     charge of minority affairs in this system to deal with the
        19     academic problems of this system.        They have people who can do
        20     it.   We need somebody like that.
        21                       We need a chief academic officer that will
        22     address this atrocious performance of black students -- and not
        23     only black students, white students as well.          It's atrocious,
        24     Judge.    I haven't had a chance to flesh it all out to give it
        25     to the Court, but I was going to flesh some of it out.            I
             Case 2:65-cv-15556-ILRL-JVM Document 1627 Filed 02/26/20 Page 46 of 82
                                                                                       46




10:48   1      recommended somebody go talk to the CCO, but it's atrocious.
        2                        I think at this point this Court does have
        3      authority to ask the school board, "Okay.          What is it you want
        4      to do?    What other schools do you want to build?"
        5                        You had Mr. Rutledge up here.       They haven't
        6      started doing the plan, but at some point they are going to do
        7      one.   I simply want this Court to review it.         That's all.
        8      That's all.     To review it.    Also, burden of proof.      What's the
        9      burden of proof on all this?       You eliminated all the lawyers.
        10                       The standard of proof is that they have the
        11     burden to show by clear and convincing evidence -- and that's
        12     not unfair; it's based on their conduct -- clear and convincing
        13     evidence that what you are doing is nondiscriminatory.            Add
        14     that and I'm happy.
        15                 THE COURT:    All right.    Thank you.
        16                       Rebuttal.
        17                 MS. BASS:    Your Honor, Mr. Taylor made a lot of
        18     comments about 876.      I think if Your Honor looks at 876 and you
        19     go through the Green factors in 876, you would see that
        20     actually we have been more than in compliance in facilities, in
        21     student assignment, in staff assignment, in teachers.            We have
        22     provisional unitary status and have for years in facilities and
        23     in staff and have exceeded the goals.
        24                       Your Honor found in facilities that we had
        25     complied, we were in good faith.        That is in your orders.        That
             Case 2:65-cv-15556-ILRL-JVM Document 1627 Filed 02/26/20 Page 47 of 82
                                                                                      47




10:50   1      was a two-year provisional, which was up last July.
        2                        In staff we have exceeded the goals for many
        3      years.    876 says once you meet the goal of 60/40, you no longer
        4      have to do this process.       It's just done.     Well, we have been
        5      at 50/50 for years, and we are still doing the process.
        6      Ms. Stilley is not going to change the process.           It's going to
        7      continue on and she is going to make the right decisions, as
        8      she has done and as -- actually, we have been 50/50 for years.
        9      That is not even accurate that we have not complied with 876.
        10                       As to teacher assignment, the 60/40 was the
        11     student ratio at the time, the student ratio at the time, and
        12     that's where the 60/40 came in.        There weren't 40 percent black
        13     teachers and we got rid of 20 percent.         That's just not
        14     accurate information, Your Honor.
        15                       In fact, we have not not hired a black teacher
        16     in years.    We hire every certified teacher that comes.          It is a
        17     nationwide problem that we don't have enough certified
        18     teachers, black or white.       It is not unique to Tangipahoa
        19     Parish.    There are studies out there on it.        We are doing
        20     everything we can to hire certified black teachers and
        21     certified white teachers.
        22                 THE COURT:    It seems as if the problem has been --
        23     and ever since I got into this case I have heard this in
        24     hearings and conferences and various reports from the prior
        25     court compliance officer or the current compliance officer --
             Case 2:65-cv-15556-ILRL-JVM Document 1627 Filed 02/26/20 Page 48 of 82
                                                                                      48




10:51   1      that a major factor in all of this, other than the subjective
        2      things that Mr. Taylor, I think, correctly pointed out, is
        3      something very realistic; and that is that Tangipahoa Parish is
        4      situated in the middle of an area where the surrounding
        5      parishes offer their teachers and staff better pay, better
        6      facilities, their students, etc.
        7                        Admittedly, sometimes you get people crossing
        8      over from different parishes, going here or there for whatever
        9      reason, as Mr. Taylor mentioned, but I hate to think about this
        10     case as just about money because it's really about the
        11     students.
        12                 MS. BASS:    Yes.
        13                 THE COURT:    I ask the same question to you as I ask
        14     Mr. Taylor:     How do we convince the citizens of Tangipahoa
        15     Parish that their school system is suffering because you're not
        16     being competitive with your adjoining parishes, who have better
        17     financing arrangements that's led to declarations of unitary
        18     status?    I had a case involving the Bogalusa system that
        19     finally achieved unitary status some years ago shortly after, I
        20     guess you could say, I got involved in this case because of the
        21     coach hiring issue.      How do you convince your citizens that
        22     this need is not going to go away; it's going to increase with
        23     an increasing population?
        24                 MS. BASS:    There's several ways.      First of all, the
        25     scapegoat has been for years "the deseg case," "the deseg
             Case 2:65-cv-15556-ILRL-JVM Document 1627 Filed 02/26/20 Page 49 of 82
                                                                                       49




10:53   1      case."    I actually spoke on this at the Chamber of Commerce
        2      meeting a few months ago.       I think it's important for
        3      Tangipahoa Parish citizens to recognize that the deseg case is
        4      not our problem in the school system.         That's the convenient
        5      thing to blame, but it's really not.         In fact, the deseg case
        6      has made us do and has done great things for our school system,
        7      and we are continuing on with that.
        8                        The vestiges that he talked about and that we
        9      are still in bad faith, I just don't see that as accurate.              I
        10     think the way we convince our voters is that we have community
        11     buy-in, and we actually are getting that now.          Ms. Stilley is
        12     out all the time speaking.       I'm actually out talking about it.
        13                       We have this community advisory committee.
        14     You've heard from a couple of them.         Ms. Guerin.    Mr. Anderson
        15     was here.    John Crain, the president of Southeastern.          We have
        16     our district attorney.      Mack McCraney.     Kingsley Garrison.       We
        17     have all of these people who are actively engaged now, and
        18     their goal is to help us get a tax passed, because we recognize
        19     that that is what is needed.       That's what we have to do.          We
        20     have to have community buy-in.        We have to have all of our
        21     leaders out there doing this.        We have to show the public that
        22     we are making progress.
        23                       I think that we have shown the Court, hopefully,
        24     and the plaintiffs -- I know Mr. Carter agrees, as does the
        25     court compliance officer -- that we have made great strides and
             Case 2:65-cv-15556-ILRL-JVM Document 1627 Filed 02/26/20 Page 50 of 82
                                                                                       50




10:54   1      continued to for years.       This is not a short process.       We
        2      didn't just pop up and say, "Hey, we have done this for a
        3      while.    Help us out."    We have to have community buy-in and
        4      continue to show progress in the resolution of the case, but
        5      also continue to show that we are doing the right thing.
        6                        Mr. Taylor brought up academics and said they
        7      are terrible.     The Court heard evidence the last time we were
        8      here -- and there's documentation of it -- that actually as to
        9      the interventions and the academic programs, black students are
        10     doing better in interventions than white students.           We are
        11     above the state average, and we will continue in that vein.
        12     The interventions that have been put in place are actually
        13     working for academics, and we are level grades far and beyond
        14     what we anticipated.      So those things are actually happening
        15     and have been.
        16                       I talk about this all the time, Judge, about
        17     Tangipahoa Parish and how we have all the great stuff.            We have
        18     a university.     We have a railroad.     We have a court.     We have
        19     an airport.     We have a big hospital.      We have two interstates,
        20     way more than our surrounding parishes.         We still can't get
        21     people to move to Tangipahoa Parish.         That has gotten a lot
        22     better.    It is getting better, but we have great stuff.          We
        23     need our education system to be great.         We are getting retail
        24     and all those things.
        25                       What we have put in place, which is different
             Case 2:65-cv-15556-ILRL-JVM Document 1627 Filed 02/26/20 Page 51 of 82
                                                                                      51




10:56   1      than before, is the contracts that we can put out at the job
        2      fairs.    It is getting a teacher certification in-house, which
        3      other parishes don't have.       So we are making progress in those
        4      areas.    And you are right, Tangipahoa Parish, it's difficult,
        5      but it's come along.      It's come a long way.      So that's where we
        6      are.
        7                        As to the number of complaints that he was
        8      talking about, we are always going to have complaints.            We have
        9      a big school system.      If you look at the number of complaints,
        10     it is not even percentagewise on the charts.          We are not doing
        11     too poorly there, Judge.       A lot of them the court compliance
        12     officer says are not related to deseg and didn't have merit.
        13                       Lastly, as to the grievance procedure,
        14     Ms. Guerin testified to this.        I know the Court has looked at
        15     it.    This grievance procedure is actually better.         It does not
        16     prolong the process at all and, in fact, puts things in place
        17     that were not there before.       That is actually a better
        18     procedure than we had in 876.
        19                       Again, Your Honor, if you look at 876 and you
        20     look at what we have done since then, we should be unitary in
        21     all areas because we have done everything practicable in all
        22     six areas.
        23                       Anything else you wanted to ask me?
        24                 THE COURT:    I think you've covered it.       Thank you.
        25                 MS. BASS:    Thank you.
             Case 2:65-cv-15556-ILRL-JVM Document 1627 Filed 02/26/20 Page 52 of 82
                                                                                      52




10:57   1                  THE COURT:    "The ultimate inquiry determining whether
        2      a school district is unitary is whether (1) the school district
        3      has complied in good faith with desegregation orders for a
        4      reasonable amount of time and (2) the school district has
        5      eliminated the vestiges of prior de jure segregation to the
        6      extent practicable."
        7                        That standard applies in assessing whether the
        8      school district is unitary in the remaining areas relative to
        9      employment practices, student assignment, and facilities.
        10                       In evaluating unitary status, "a court should
        11     give particular attention to the school system's record of
        12     compliance."     The record of good faith compliance must be
        13     "consistent."     See the Fifth Circuit decision from 2018 in
        14     Fletcher v. Mississippi.
        15                       In Freeman v. Pitts, a U.S. Supreme Court case
        16     from 1992, the Court there stated:        "Among the factors which
        17     must inform the sound discretion of the court . . . are the
        18     following: whether there has been full and satisfactory
        19     compliance with the decree in those aspects of the system where
        20     supervision is to be withdrawn; whether retention of judicial
        21     control is necessary or practicable to achieve compliance with
        22     the decree in other facets of the system school; and whether
        23     the school district has demonstrated, to the public and to the
        24     parents and students of the once disfavored race, its good
        25     faith commitment to the whole of the court's decree and to
             Case 2:65-cv-15556-ILRL-JVM Document 1627 Filed 02/26/20 Page 53 of 82
                                                                                      53




10:59   1      those provisions of the law and the Constitution that were the
        2      predicate for judicial intervention in the first instance."
        3                        We all realize by now that federal courts have
        4      broad equitable powers to fashion remedial measures designed to
        5      eliminate school desegregation.        Milliken v. Bradley, a
        6      Supreme Court opinion from 1977.
        7                        The district court must "adjust remedies in a
        8      feasible and practical way to eliminate the conditions or
        9      redress the injuries caused by unlawful action."           Freeman v.
        10     Pitts, the Supreme Court again from 1992.
        11                       If injunctive relief is "to be enforced with
        12     fairness and precision," it must be flexible.          "Sound judicial
        13     discretion may call for the modification of the terms of an
        14     injunctive decree if the circumstances, whether of law or fact,
        15     obtaining at the time of its issuance have changed or new ones
        16     have since arisen."      Again, that's a Supreme Court decision in
        17     Pasadena City Board of Education v. Spangler from 1976.
        18                       A school district, though, is "entitled to a
        19     rather precise statement of its obligations under a
        20     desegregation decree."
        21                       Consent decrees are contractual in nature, so
        22     parties may fairly expect such orders to be enforced as both a
        23     contract and a judicial decree.        That's the Hawkins case from
        24     the Supreme Court from 2004.
        25                       As a judicial decree, such injunctions are
             Case 2:65-cv-15556-ILRL-JVM Document 1627 Filed 02/26/20 Page 54 of 82
                                                                                      54




11:00   1      "subject to the rules generally applicable to other judgments
        2      and decrees," including modification.         Individuals and entities
        3      subject to injunctions must have fair notice of the terms of
        4      the injunction and any modifications that take place.
        5                        Upon proper notice, a district court may modify
        6      the terms of an injunction sua sponte.
        7                        Even though parties might jointly agree to the
        8      initial terms, the court may exercise its flexible authority to
        9      modify decrees when faced with changed circumstances.            That's
        10     the Supreme Court case of Spangler as well as this case before
        11     the Fifth Circuit in 2017.
        12                       The parties were on notice of a possible
        13     modification at least through the Court's pronouncements at the
        14     first hearing of the original plan in November 2019.           There
        15     were also prior notifications and presentations of proposed
        16     plans back in August of 2019 to counsel for all sides and also
        17     as evidenced by the parties' own subsequent submissions in
        18     response to the Court's order at Rec. Doc. 1613 and the
        19     transcript of same at Rec. Doc. 1612.         The parties were not
        20     "unprepared" to present and defend their respective positions
        21     and have done so admirably.       Modification of the proposed plan
        22     is an exercise of due and reasonable discretion, if any is to
        23     be exercised.
        24                       A key element, amongst others, is whether the
        25     school system has shown through convincing evidence that it is
             Case 2:65-cv-15556-ILRL-JVM Document 1627 Filed 02/26/20 Page 55 of 82
                                                                                      55




11:02   1      acting in good faith.      The fact that contradictory evidence
        2      might exist in opposition to the proposed plan does not in and
        3      of itself compel us to credit that evidence over other more
        4      compelling and more convincing evidence instead.
        5                        General opposition to the plan has focused on
        6      prior or existing complaints primarily about employment
        7      practices, although there have been others.          However, as seen
        8      later, those "complaints" were mostly resolved and involved
        9      matters unrelated to compliance or desegregation orders in this
        10     case.
        11                       Another example of evidence in opposition to the
        12     plan concerned the new role of the system's chief desegregation
        13     implementation officer (CDIO), under the new plan referred to
        14     as the CEO.     While acknowledging the plan's retention and
        15     expansion of his duties in certain areas, the CDIO's concern
        16     relates to an absence in the plan of his role in the screening
        17     of applicants for employment or promotion.
        18                       Given the CDIO's critical involvement over
        19     implementation of existing plans and any future ones and the
        20     court compliance officer's recognition of laudable services by
        21     the CDIO, especially in the context of hiring and promotion
        22     matters, the proposed plan needs to be reconsidered and
        23     modified to specifically include reference to the CDIO's duties
        24     in the latter regards.      Specifically, this plan does not
        25     prevent, but I believe it needs to spell out more clearly that
             Case 2:65-cv-15556-ILRL-JVM Document 1627 Filed 02/26/20 Page 56 of 82
                                                                                      56




11:04   1      the CDIO's role as part of the superintendent's team that
        2      reviews employee hiring and promotion grievances that allege a
        3      race-based violation of a Court-approved plan should be part of
        4      any plan, whether it's this plan or future ones.
        5                        Litigation counsel for plaintiffs at Rec.
        6      Doc. 1609, filed on December 5, 2019, in its opposition
        7      memorandum, concluded at page 8:        "The motion for unitary
        8      status and approval of the proposed settlement agreement (found
        9      at Rec. Doc. 1581 and previously filed on September 26, 2019)
        10     should be dismissed without prejudice, subject to resubmission
        11     after addressing the concerns expressed by the Court at the
        12     November 20, 2019, hearing."
        13                       At that time our primary concern in that
        14     hearing -- and made known on the open record -- dealt with the
        15     need for evidence showing how the proposed plan promoted
        16     unitary status.     Implicit in that regard is how the proposed
        17     plan would better promote the latter objective than existing
        18     plans or decrees; for example, at Rec. Doc. 866, 876, and
        19     others.
        20                       In response to the Court's concerns from the
        21     latter hearing, settlement counsel resubmitted the joint motion
        22     for declaration of unitary status and acknowledgment of final
        23     agreement on December 23, 2019, at Rec. Doc. 1615 and
        24     specifically the agreement proposed at 1615-2 and related
        25     memorandum and exhibits.
             Case 2:65-cv-15556-ILRL-JVM Document 1627 Filed 02/26/20 Page 57 of 82
                                                                                      57




11:06   1                        Litigation counsel for plaintiffs filed an
        2      opposition to the resubmitted plan, reciting among other things
        3      the long history of this case and how it came to the forefront
        4      once again when the undersigned granted relief on an
        5      employment-related matter and revitalized a long dormant
        6      monitoring process with a series of hearings, orders,
        7      injunctions, conferences, and site visits.
        8                        As stated during hearings on this matter,
        9      emotions have run high at times on this particular case, as in
        10     many cases, but perhaps more so at one that is long in standing
        11     as this one.     At the same time, we cannot make our decisions
        12     based upon emotions, based upon conclusions, or based upon
        13     anything that may rank of what I consider to be hyperbole.
        14                       At the same time, I do recognize that counsel
        15     for all sides as well as existing parties in this particular
        16     case have acted, in my opinion, in a much improved, good faith,
        17     collaborative effort.      Even when they disagree, we can all
        18     agree that we can do that, but in doing so we still need to put
        19     our best foot forward.      I was impressed, as I still am, by the
        20     parties' ability to present their respective positions.
        21                       Perceptions about the lack of communications or
        22     input have been just that.       In my opinion, no one has been
        23     prevented from sending written suggestions, criticisms, or
        24     comments about settlement efforts from this case's inception,
        25     even before the Court implemented a delegational authority
             Case 2:65-cv-15556-ILRL-JVM Document 1627 Filed 02/26/20 Page 58 of 82
                                                                                      58




11:08   1      among counsel.     There have been multiple opportunities to
        2      provide improvements to existing desegregation plans and
        3      decrees or injunctions, including the ones at issue.
        4                        I do take into consideration what has been
        5      stated by both sides, both proponents of the existing plan as
        6      well as opponents of the plan, in coming up with what I
        7      consider to be and hope to be one that best promotes obtaining
        8      unitary status in the three remaining areas.
        9                        Class settlement counsel and others jointly
        10     propose a plan of action that suggests additional processes for
        11     advancing a once contentious issue into the realm of unitary
        12     status in remaining noted areas.        There have been good examples
        13     shown by the opponents of the school system's bad faith in
        14     prior times, particularly in the areas that I have mentioned
        15     concerning employment of individuals before the grievance
        16     process has run its course or even Court consideration after
        17     the administrative grievance process has ended.
        18                       These examples can be interpreted to show bad
        19     faith on a system's part, but that's history.          The evidence in
        20     the record, in my opinion, at this time does not compel a
        21     conclusion of bad faith.       I believe that the system has shown,
        22     under the current administration, evidence of good faith.              The
        23     evidence before the Court, including contemporaneous records
        24     made concerning each outstanding area, supports the system's
        25     explanations for all of the decisions that have been either
             Case 2:65-cv-15556-ILRL-JVM Document 1627 Filed 02/26/20 Page 59 of 82
                                                                                      59




11:09   1      advanced and should further advance the cause of unitary status
        2      under this new administration.
        3                        We emphasize that provisional unitary status --
        4      which is basically how I interpret the motion that's presently
        5      before us -- is in order at this time, subject to retention of
        6      jurisdiction to enforce the terms of any plan as modified as
        7      well as subject to a final fairness hearing, with all existing
        8      decrees either suspended or, in part, extracted to be included
        9      in this particular plan until further orders of the Court.
        10                       It is basically, in my interpretation, a request
        11     for provisional unitary status, which this Court has done and
        12     declared before, as already noted, in one of the outstanding
        13     areas, and that is facilities, among others.
        14                       I do hope that the day will inevitably come
        15     when, in the paraphrased words of the Eleventh Circuit, a
        16     judgment could go forth that acknowledges the accomplishments
        17     of what decades ago should have been done.          Brown v. Board of
        18     Education was decided in 1954 with an instruction for
        19     desegregation of the public school systems throughout the
        20     country with all deliberate speed.        Here we are in 2020 talking
        21     about trying to get something done in that regard that benefits
        22     the entire society -- not just blacks, but the entire
        23     society -- with all deliberate speed.
        24                       This particular challenge to a rigidly
        25     maintained, de jure system of school segregation, sued to bring
             Case 2:65-cv-15556-ILRL-JVM Document 1627 Filed 02/26/20 Page 60 of 82
                                                                                      60




11:12   1      it into compliance with the constitutional requirements of
        2      equal protection under the law, in my opinion has substantially
        3      accomplished those goals.       Hopefully one day I can say, as I
        4      have said already in other areas -- for instance,
        5      transportation and others -- that everyone has succeeded, not
        6      just plaintiffs, not just defendants, but the community at
        7      large in Tangipahoa Parish and beyond, as an example for what
        8      people can do when they collaborate for the best interests of
        9      their children.
        10                       If the eventual decision of this Court is
        11     counted as a loss for anyone, it is also because they have won.
        12     All parties -- plaintiffs, board, people of the parish and
        13     beyond -- who in the end govern their own school system must be
        14     aware that the door through which they leave the courthouse is
        15     not locked behind them.       They will undoubtedly find that this
        16     is so if they fail to maintain unitary status.
        17                       I said before and I repeat once again:         "We
        18     can't be afraid of change.       You may feel very secure in the
        19     pond that you are in, but if you never venture out of it, you
        20     will never know that there is such a thing as an ocean, a sea.
        21     Holding onto something that is good for you now may be the very
        22     reason why you don't have something better."
        23                       The author of that particular statement,
        24     C. JoyBell C., also made a poignant comment when she said:
        25     "Connections are made with the heart, not the tongue."
             Case 2:65-cv-15556-ILRL-JVM Document 1627 Filed 02/26/20 Page 61 of 82
                                                                                      61




11:14   1                        There's been multiple fresh approaches, as
        2      pointed out in the CCO's report at Rec. Doc. 1580, filed back
        3      in September 2019, that would have been considered unlikely or
        4      impossible only a few years ago.        Today the parties, the
        5      community, the board, the staff, plaintiffs, counsel for all
        6      sides, whether they realize it or not, have contributed to a
        7      collaborative, good faith discussion -- sometimes contentious,
        8      but thankfully most of the time, as evidenced here today, with
        9      a collaborative attitude and good faith -- touching on all
        10     aspects of the remaining areas in which this school system has
        11     not yet been held to be unitary.
        12                       One of those challenges and open issues on
        13     unitary status dealt with the interim student assignment plan.
        14     The system is commended for changes in line with the consent
        15     order where there were challenges, but overall the extensive,
        16     tireless efforts of the current administration, including the
        17     CDIO, yielded very successful results, in my opinion.            I'm also
        18     thankful that the CCO, the court compliance officer, has been
        19     engaged in discussions to achieve good faith resolution of
        20     outstanding issues.
        21                       There's been teacher retention strategies with
        22     proven successes in other areas and in this one, hopefully,
        23     despite very limited financial resources.          The system still
        24     struggles with teacher retention issues even though it may be
        25     improving.    The system still struggles to hire teachers when
             Case 2:65-cv-15556-ILRL-JVM Document 1627 Filed 02/26/20 Page 62 of 82
                                                                                      62




11:17   1      they are not paid as much as their contemporaries in adjoining
        2      parishes.
        3                        The system struggles with its facilities due to
        4      lack of funding.     Even at that, I'm impressed at what they have
        5      been able to do.     As I already stated, it's because of the
        6      creativity of its current administrators and staff that have in
        7      good faith properly allocated and managed facilities.
        8                        There's more yet to be done.       The system has had
        9      more than a year to implement the Court's order of August 22,
        10     2018, relative to interim and acting staff position hirings.
        11     They appear to have fully adhered to that order and overall
        12     made some strong progress in staff and administrative hiring,
        13     as I think everyone acknowledges.        It has reportedly achieved
        14     the ratio of African American to non-African American staff and
        15     administrative that exceeds 40 percent in most areas and has
        16     either held steady or shown improvement for several years.
        17                       The system appears to be diligent and focused on
        18     addressing the limited remaining issues that we have discussed,
        19     not only in the prior April 2019 order at Rec. Doc. 1576,
        20     pages 12 to 13, but again it has done so with very limited
        21     resources and with a population that is reportedly increasing
        22     overall in the parish and the incumbent needs brought about by
        23     those increases.     It's an area of dwindling resources that will
        24     challenge the services that this parish needs to provide to its
        25     young people in education.
             Case 2:65-cv-15556-ILRL-JVM Document 1627 Filed 02/26/20 Page 63 of 82
                                                                                      63




11:20   1                        As already stated, we acknowledge that there's
        2      been a significant number of complaints, some informal
        3      complaints as well as on other issues that were either resolved
        4      or not become formal complaints, concerning either teaching or
        5      staffing issues.     However, very few of those complaints
        6      squarely involved or directly implicated compliance or lack of
        7      compliance with standing orders and decrees in this case.              Of
        8      those that touched on the orders and decrees in the case, only
        9      a very small percentage appear to have merit.
        10                       As plaintiff has relied upon the CCO's report
        11     concerning the number of complaints, so too the Court relies on
        12     that report and other documentary evidence concerning analysis
        13     and a deep dive into those complaints.         I do believe that after
        14     years of poor communications and systematic discouragement
        15     against challenging the school system, I sense the public and
        16     persons who feel aggrieved today seem, as the CCO has stated,
        17     to have a greater comfort level in asserting their grievances.
        18     That in and of itself is a positive.         Even though it has led to
        19     increased complaints, so be it; but it's qualified, to the
        20     extent that I have said, as relates to the issues for this
        21     case.
        22                       I'm also encouraged, as I believe all parties
        23     acknowledge, by the current administration's sensitivity and
        24     need to address cultural diversity issues, equity among system
        25     participants, discipline, and adherence to defined core values,
             Case 2:65-cv-15556-ILRL-JVM Document 1627 Filed 02/26/20 Page 64 of 82
                                                                                      64




11:23   1      again an approach that is both fresh, an approach that is based
        2      upon best evidence practices from other jurisdictions or
        3      districts, one that we should all rally behind for the
        4      betterment of the system as a whole and all stakeholders.
        5                        I cannot underemphasize the reality of this
        6      system's overstretched, limited financial resources.           We all
        7      realize that several nearby parishes have significantly higher
        8      property tax rates, which in turn provides those school systems
        9      more revenue and funding.       The system has not been able to
        10     raise additional funds, through a tax proposal to voters or
        11     otherwise, that would enable it to increase teacher pay
        12     consistent with nearby parishes, improve and build new
        13     facilities, and address some of the inherent complaints that
        14     the general public has in the system's operation.           When you
        15     compete with nearby parishes in the hiring of teachers, it's no
        16     surprise that you're not in a position to hire as many teachers
        17     that would help the system as a whole in achieving its goals
        18     not just for unitary status, but for a quality education for
        19     its students.
        20                       Teachers and staff are commended for staying the
        21     course even though their financial rewards are not as great as
        22     their neighbors.     That shows dedication, in my mind, to the
        23     teachers, and that dedication should be rewarded.           People
        24     should not complain about the quality of education when there's
        25     not enough good teachers to go around due in large measure to a
             Case 2:65-cv-15556-ILRL-JVM Document 1627 Filed 02/26/20 Page 65 of 82
                                                                                      65




11:26   1      lack of good facilities to house them and their students, but
        2      to pay them just rewards for their labors.
        3                        The school board and this administration has
        4      been candid in acknowledging that there are teacher assignment
        5      issues.    I am encouraged by convincing evidence that the
        6      system, through its current administration, are taking steps
        7      and measures of an innovative kind to improve teacher
        8      assignment metrics.      In that regard, I reference Exhibit 21,
        9      page 5, of Rec. Doc. 1580, the teacher assignment strategy to
        10     balance the ratio in black/white teachers at the schools.
        11                       The school system has 33 schools in its system.
        12     Again, I'm referring to the report from September of 2019,
        13     Rec. Doc. 1580.     There was a total of approximately 19,481
        14     students enrolled as of October 2018.         Of the total students
        15     enrolled in that date, 9,476 were black, representing
        16     48.6 percent of the total student population.          10,015 were
        17     nonblack, representing 51.4 of the remaining student
        18     population.
        19                       We know that's changed for the 2019-2020 school
        20     year.   We know also that the student population, as a result of
        21     more people with their children coming into the parish, will be
        22     larger in the new school year, and the growth will likely be in
        23     the south and southeast geographic areas of the parish.
        24                       During the 2018-2019 school year, 11 schools or
        25     one-third of the total fell outside of the +/- 15 percent
             Case 2:65-cv-15556-ILRL-JVM Document 1627 Filed 02/26/20 Page 66 of 82
                                                                                       66




11:29   1      metric that's been utilized here for student assignment.               See
        2      Rec. Doc. 1264, Section D, page 10, and Rec. Doc. 876, page 6,
        3      Section 1(G).
        4                        Comparatively, during the 2017-2018 school year,
        5      13 of the system's schools fell outside of that metric.            During
        6      the previous year, the 2016-2017 school year, 16 schools were
        7      outside of that metric.       Further, when the interim student
        8      assignment plan was implemented for the school year 2015-2016,
        9      there were 18 schools that fell outside the +/- 15 percent
        10     metric.    Notably, two schools, Independence Middle and Loranger
        11     High, improved enough to move within the +/- 15 percent range
        12     over the last school year.
        13                       Teachers and administrators report improvement
        14     and satisfaction with student assignment issues, and there's
        15     been progress seen at other schools.         There's still a need to
        16     address modifications last year, in student assignment, at
        17     Woodland Park and Greenville Park regarding significant
        18     planning and effort.
        19                       I am encouraged by the administration's monthly
        20     meetings to plan, coordinate, and implement changes required.
        21     Planning and logistical challenges are being addressed, but
        22     again we cannot ignore the fact that dwindling resources will
        23     compound existing problems in addressing critical needs.
        24                       I am, however, encouraged by the work by the CCO
        25     and the CDIO in reviewing and confirming the system's
             Case 2:65-cv-15556-ILRL-JVM Document 1627 Filed 02/26/20 Page 67 of 82
                                                                                      67




11:33   1      explanations concerning classroom assignments for pre-K classes
        2      specifically at the Hammond Westside Montessori as well as
        3      Hammond Eastside Magnet.       I'm convinced from the evidence
        4      presented that they contain no improper element of racial
        5      animus or motivation and are compliant as practicable with the
        6      standing orders and decrees in this case.
        7                        We had some discussion here about transfers.
        8      There has been a modest increase in the past 2018-2019 school
        9      year in total transfers, from 2,100 transfers in 2017-2018,
        10     11.2 percent of the student population, to close to 2,600
        11     transfers in the 2018-2019 school year, representing
        12     13.1 percent of the student body.        The most significant area of
        13     increase was in M-to-M transfers, which increased from 350 to
        14     751.   Again, I'm convinced with the evidence presented to me,
        15     the various exhibits and reports, including the CCO's report,
        16     that the system has been diligent in its efforts to notify
        17     students' families of the multiple transfer and school
        18     selection options available.
        19                       One of the very first visits that I made to the
        20     Tangipahoa Parish School System on a tour with counsel for both
        21     sides, we had discussions not only with counsel, but also with
        22     teachers and staff, and visited schools that either dealt with
        23     or involved a higher than average number of student discipline
        24     issues.    That issue of student discipline, as I mentioned
        25     earlier -- which I believe everyone agrees with -- is
             Case 2:65-cv-15556-ILRL-JVM Document 1627 Filed 02/26/20 Page 68 of 82
                                                                                      68




11:36   1      interwoven throughout the complaints and concerns that the
        2      public has had with the system.
        3                        While there's evidence that indicates that few
        4      of the discipline complaints or allegations have actually risen
        5      to the level of noncompliance with orders and decrees entered
        6      in this case, it is still an issue that needs to be addressed.
        7      When and how to effect discipline, an assessment on whether an
        8      approach that's being deployed actually furthers the system's
        9      mission and goals, and improving communications between and
        10     among families and the system is critical to working through
        11     the mistrust and perceived lack of transparency and
        12     accountability that the public may have in that regard.
        13                       I'm convinced through the testimony of
        14     Superintendent Stilley, the records that I have before me, the
        15     exhibits, as well as the CCO's report, that the system is
        16     engaged in productive efforts to address those issues.            It has
        17     instituted a process, which I stated earlier, that dealt with
        18     the need to help train and address cultural diversity and
        19     sensitivity issues, as well as hiring of a third-party vendor,
        20     which again is not going to be in existence forever because of
        21     dwindling resources.      There's a good faith effort to address
        22     those issues even more so than before.
        23                       I'm also convinced by credible and convincing
        24     evidence that the system, in addition to enhancing its
        25     recruiting efforts, has undertaken proactive measures to retain
             Case 2:65-cv-15556-ILRL-JVM Document 1627 Filed 02/26/20 Page 69 of 82
                                                                                       69




11:39   1      teachers, to provide, as the system puts it, in-house pathways
        2      to teacher certification.       Certification programs cost money,
        3      and this pathway often appears out of reach to new uncertified
        4      teachers.
        5                        To mitigate or address this problem, the system
        6      has received the BESEE board's approval for an in-house
        7      certification of its teachers, again another innovative
        8      approach that should help with the recruitment not only of
        9      teachers, but also to compete in a highly competitive market to
        10     obtain qualified teachers, albeit uncertified, with a plan
        11     designed to help them achieve certification.
        12                       The system's recruiting retention efforts, in my
        13     opinion, are indeed aggressive and are further evidence of the
        14     system's good faith.      I expect, based upon the plans that I
        15     have seen and the evidence presented, that positive results are
        16     being achieved and should be further anticipated.
        17                       As has been stated here today and which we all
        18     realize, the system was granted provisional unitary status in
        19     facilities on July 21, 2017.       See Rec. Doc. 1472.      While the
        20     school board and the class of plaintiffs appealed that order,
        21     the class appeal was dismissed for failure to prosecute.               The
        22     school board's appeal was rejected by the Fifth Circuit when it
        23     affirmed this Court's order granting provisional unitary
        24     status.    The school board wanted unqualified unitary status.
        25     Under the order, as affirmed by the Fifth Circuit, the court
             Case 2:65-cv-15556-ILRL-JVM Document 1627 Filed 02/26/20 Page 70 of 82
                                                                                      70




11:41   1      compliance officer was authorized to take reasonable measures
        2      to enforce compliance as necessary.         See Rec. Doc. 1577-1.
        3                        Again, however, as you could gather from my
        4      questions of counsel during argument here today as well as in
        5      my recitation thus far, this school system faces significant
        6      funding challenges.      One of the greatest, in addition to the
        7      issue of teacher recruitment and retention, in bettering the
        8      education that students receive is also in the area of its
        9      buildings, its facilities, a need for new buildings and
        10     improvements to existing ones, and elimination of those
        11     portable units.
        12                       Those funding challenges are compounded by the
        13     fact, as stated earlier, that Tangipahoa Parish is growing.
        14     That's a good thing, but that good thing needs to be
        15     accompanied by a realization of its citizenry -- current, new,
        16     prospective -- that with growth, costs increase.
        17                       Implementing the student assignment plan has
        18     again presented the system with facilities challenges.            Again,
        19     the system is to be commended, through the efforts of its
        20     current superintendent, for a serious analysis of its building
        21     needs and how that impacts the areas that I just mentioned.
        22                       It has retained an architectural firm, CSRS, who
        23     through its representative testified and explained their
        24     role -- I hope I'm not mispronouncing his name, Mr. Rutledge --
        25     for the purposes of long-range facilities needs planning and
             Case 2:65-cv-15556-ILRL-JVM Document 1627 Filed 02/26/20 Page 71 of 82
                                                                                      71




11:44   1      developing a master plan.
        2                        As has been brought out in this hearing, we have
        3      had building plans before.       876 is an example of that.       I
        4      think, more importantly, the plans that are currently in the
        5      process of being done, including the hiring of a demographer
        6      for showing where the greatest needs are as well as the
        7      commitment of that representative to work with the system to
        8      ensure compliance with unitary status issues and overall
        9      improvement of facilities, are in my opinion sufficient to
        10     address all those needs.
        11                       The modular structures or T-buildings have, in
        12     my opinion, outlived their usages.        Perceptions can be
        13     realities.    If you put students in these so-called T-buildings
        14     as opposed to the main campus buildings, I could see where that
        15     could foster a feeling of inferiority or neglect.           The system
        16     is in good faith trying to address those issues, and I am
        17     confident that a workable master plan will be achieved in that
        18     regard.
        19                       I do realize, as has been pointed out, that the
        20     existing contract with that architectural firm may exclude
        21     involvement in achieving a unitary system, but again that's
        22     where the Court's monitoring comes in.         That's where the role
        23     of the CDIO or CEO, CCO, and all stakeholders, public,
        24     community, come in to not only monitor, but bring to the
        25     Court's attention anything that needs to be addressed to
             Case 2:65-cv-15556-ILRL-JVM Document 1627 Filed 02/26/20 Page 72 of 82
                                                                                      72




11:47   1      facilitate the improvements that we are all know are necessary.
        2                        I keep mentioning the CCO and the CDIO because
        3      they have done remarkable things.        They have personally visited
        4      each school at least once, sometimes more.          They have viewed
        5      the T-buildings and other facilities.
        6                        I was pleased to see in their reports, which
        7      again is a matter of public record and has been cited to in
        8      Rec. Doc. 1580, that the system has reduced the T-building room
        9      usage by 70 percent, the majority of which was a reduction of
        10     classrooms in T-buildings.       However, considering the lack of
        11     funding for new structures, that level of reduction appears to
        12     be a demonstration again of what I consider to be clear and
        13     convincing evidence of the school system's good faith and
        14     determination to maximize its utilization of permanent
        15     structures for classroom instruction.
        16                       I have stated in these proceedings, as well as
        17     before, that hiring issues have been one of the contentious
        18     areas of controversy in this case and has sometimes overwhelmed
        19     discussions of others in how to advance this case.           Again, I
        20     find by clear and convincing evidence that the school system,
        21     particularly under this new administration, has assumed
        22     responsibility by filling multiple staff positions, and
        23     interviews have been commenced and hiring was accomplished with
        24     a single finding of a lack of compliance in those hiring
        25     decisions.    See Rec. Doc. 1573 for further details in that
             Case 2:65-cv-15556-ILRL-JVM Document 1627 Filed 02/26/20 Page 73 of 82
                                                                                      73




11:50   1      regard.
        2                        Additionally, the new administration has
        3      stringently avoided earlier improper practices of placing
        4      persons in interim positions without following the mandates of
        5      this Court's orders.      They have been collaborative,
        6      deliberative, and compliant in placing persons in interim
        7      positions and rarely sought an interim appointment and, when
        8      used, the system communicated properly and was transparent in
        9      its practices.
        10                       In my opinion, significant progress in the area
        11     of staff hiring has been shown by clear and convincing evidence
        12     despite setbacks that occurred primarily in previous years.
        13     There has been, in my opinion, a significant shift with
        14     processes which evidence an intent to comply with the hiring
        15     practices set out in Rec. Doc. 866 and this Court's recent
        16     order limiting interim hiring practices.         See Rec. Doc. 1549.
        17     The CDIO has been fully engaged in that process.
        18                       Inevitably, there will always be complaints and
        19     honest differences of opinion over hiring decisions.           It could
        20     be a highly political and socially charged process.           No matter
        21     what the decision will be, there will be detractors.
        22     Disagreement, however, is not equivalent to lack of compliance
        23     or the number of disagreements with the orders and decrees in
        24     this case.    There's clear and convincing evidence to show that
        25     the school system has been in good faith and generally
             Case 2:65-cv-15556-ILRL-JVM Document 1627 Filed 02/26/20 Page 74 of 82
                                                                                      74




11:53   1      determined to make the best hiring decisions possible that are
        2      in compliance with orders and decrees in this case.
        3                        I have spoken a lot about facilities, facilities
        4      planning, employment practices, community concerns in various
        5      areas, some of which have common themes.         One of those I have
        6      mentioned has been in the area of student discipline.            In
        7      another new, bold, and innovative approach with limited
        8      funding, this system, during the fall of 2018, began working
        9      with the Discipline Revolution Project, otherwise known as DRP,
        10     a very impressive, nationally renowned coalition of education
        11     leaders and advocates committed to a better way forward on
        12     school discipline.      As their mantra states, it's time to
        13     rethink school discipline.       In that regard, the system has
        14     also, as I mentioned earlier, made good faith efforts to
        15     address equity and cultural awareness.
        16                       The relationship between discipline and
        17     so-called at-risk children is well-established, and they are
        18     not and have not been caused primarily by the school system.
        19     The solutions, the causes are complex.         The current
        20     administration's intentions and policies and practices do not
        21     appear to be discriminatory on its face.         However, the system
        22     recognizes that a disproportionate number of students who are
        23     caught up in the disciplinary process have been the so-called
        24     at-risk kids and predominantly African American.
        25                       The system's participation with DRP is a
             Case 2:65-cv-15556-ILRL-JVM Document 1627 Filed 02/26/20 Page 75 of 82
                                                                                      75




11:56   1      thoughtful approach to address that and many other issues
        2      surrounding discipline and in the creation of a student
        3      services department action plan to address those many issues,
        4      with well-defined goals and key performance indicators.            See
        5      Exhibit 19 at Rec. Doc. 1580.
        6                        The school system is focused on aligning itself
        7      to core values regarding truancy reduction, discipline
        8      disparity, diversity and equity in the student services that it
        9      provides.    Its approach has demonstrated and resulted in a
        10     significant reduction in truancy, projected to be a 50 percent
        11     reduction.
        12                       The school system is also redefining its use of
        13     suspensions and referrals to the Tangipahoa Parish Alternative
        14     School (TPAS), which I have also visited.          In rethinking
        15     discipline, this system has shown good faith in the process of
        16     remaking TPAS.     A major move in that regard was the hiring of a
        17     new principal at that school.        Mr. Perry has a well-deserved
        18     reputation as a strong teacher, creative thinker, a
        19     results-driven personal ability, again evidence of faith that
        20     in my opinion is already showing constructive, demonstrable
        21     improvements.
        22                       We all know that communication is important in
        23     no matter what industry or what realm of social, political,
        24     economic, judicial, educational world we may live in.
        25     Communication here has been imperfect at times, but it is
             Case 2:65-cv-15556-ILRL-JVM Document 1627 Filed 02/26/20 Page 76 of 82
                                                                                      76




11:59   1      better than what participants experienced, in my opinion, in
        2      the past.
        3                        One of the ongoing problems that families have
        4      with the system is its process for addressing disciplinary
        5      complaints.     Again, the nature of the school system's legal and
        6      other obligations surrounding its interactions with employees
        7      is complex.     When discipline occurs of an employee in response
        8      to a family complaint, the system is characteristically
        9      reluctant and will likely contend that silence is legally
        10     required of it, based upon advice of counsel, to provide any
        11     information about employee discipline.
        12                       Thus, those who justly complain about employees'
        13     inappropriate conduct sometimes learn nothing about the
        14     resolution of that complaint.        The process lacks transparency
        15     and a commonsense way to effectively communicate and resolve
        16     rightful complaints.      Concerns in that regard generate, in my
        17     opinion, a need for and a demonstrated concern over the
        18     system's actions or inactions in a confusing, complex area of
        19     state and federal programs and laws that inhibit the type of
        20     transparency we would normally want.
        21                       In that regard, the CCO, working with the school
        22     system, has proposed a family advocate to work with families
        23     going through the complaint process to better help them
        24     understand the process and services that would hopefully create
        25     an environment where enhanced trust, confidence, and mutual
             Case 2:65-cv-15556-ILRL-JVM Document 1627 Filed 02/26/20 Page 77 of 82
                                                                                      77




12:01   1      respect can grow and flourish.        Again, however, that requires
        2      money in a system that barely can meet its own needs in an
        3      increasing, increasing cost situation due to population
        4      increases within the parish.
        5                        I don't believe the CCO has told any of you of
        6      this, but when he first approached me with this idea of a
        7      family advocate, he not only had a good idea in that regard,
        8      but he also offered to do something to help families have such
        9      an advocate to assist and understand and work through the
        10     disciplinary process, whether it's an employee or whatever.
        11     I'm talking about -- and I hope I'm not embarrassing him -- a
        12     financial commitment on his part in that regard.           As you-all
        13     know, just like many of you here, he has a stake in Tangipahoa
        14     Parish too.
        15                       Despite what may be the challenges that I say
        16     this system faces, particularly in the area of financing, I
        17     think all of you, after having lived through decades of court
        18     supervision, you still evidence hope.         You evidence that hope
        19     because you still believe that the children of your parish
        20     deserve better facilities, deserve more teachers, the best
        21     teachers, still deserve an opportunity to learn together.              All
        22     races still deserve being the best that they can be.
        23                       For the foregoing reasons, the Court finds that
        24     in the three areas at issue, there is convincing evidence that
        25     provisional unitary status would be in order, provided that
             Case 2:65-cv-15556-ILRL-JVM Document 1627 Filed 02/26/20 Page 78 of 82
                                                                                       78




12:07   1      there is good faith implementation of the proposed final decree
        2      as modified along the lines that I have mentioned earlier.              The
        3      modifications will include those parts of prior orders that set
        4      goals for student assignment metrics as well as teacher hiring
        5      metrics.    The system is in substantial compliance, based on
        6      convincing evidence that I have stated earlier, with the
        7      staffing issues, but there is room to grow on teacher hiring.
        8      There's also an approach on facilities that I believe is
        9      important to give a chance based upon the definable metrics
        10     that I have seen here and good faith efforts to achieve better
        11     facilities.     There's provisional unitary status on all areas
        12     outstanding, but with modifications.
        13                       Another modification would be concerning the
        14     role of the CCO and the CDIO or the new term, CEO, under the
        15     proposed agreement, to include their role in the grievance
        16     process as relates to staff, teacher, and student assignments.
        17     I think the plan envisions that, but I believe that needs to be
        18     better clarified and specified.
        19                       I am not, however, vacating any prior order, any
        20     injunction, any decree, or ruling that I have issued.            I am
        21     suspending them to the extent not inconsistent with those parts
        22     that I believe need to be incorporated to clarify the existing
        23     agreement's terms.      I would like to see better clarity along
        24     the lines of the reporting that needs to continue with the CDIO
        25     and the CCO.     We are not vacating their appointments.         They
             Case 2:65-cv-15556-ILRL-JVM Document 1627 Filed 02/26/20 Page 79 of 82
                                                                                      79




12:11   1      continue.    In that regard, the Court envisions that not in
        2      three years, but periodically the Court expects to receive
        3      reports concerning the implementation of the plan as modified.
        4      That needs to be specified, again, in the agreement.
        5                        The Court retains jurisdiction over all aspects
        6      of this case on outstanding issues.         This is not a final
        7      declaration of unitary status.        It is, however, a significant
        8      step in that regard towards achieving that result, similar to
        9      the provisional unitary status findings that have already been
        10     entered in the past.      Hopefully with the work of everyone,
        11     including the citizens of Tangipahoa Parish, the needs that
        12     everyone realizes in this case, for the resources to obtain a
        13     better education for its students, among other things -- needs
        14     to be demonstrated by the citizens.         We envisioned years ago a
        15     better educational system through the order of 876 and others.
        16     Those aspirational goals cannot be achieved without all people
        17     coming together.
        18                       As I mentioned earlier, as practical as everyone
        19     has been in trying to achieve unitary status, in getting to a
        20     successful point, right now you have provisional unitary
        21     status.    This is a new beginning -- again, a new beginning --
        22     that is contingent upon many, many factors, including what some
        23     may be afraid to discuss, but including -- as I have said many,
        24     many times and I say it again, it needs the support of the
        25     citizens of Tangipahoa Parish to provide the system with the
             Case 2:65-cv-15556-ILRL-JVM Document 1627 Filed 02/26/20 Page 80 of 82
                                                                                      80




12:14   1      critical resources to educate its future leaders.
        2                        I will give the parties 30 days to submit to me
        3      the modifications that I believe are necessary to improve upon
        4      what I believe to be a good plan to become a better plan.
        5                        Upon receipt of the parties' proposals in that
        6      regard, which will require you-all to meet, I will address
        7      those modifications accordingly.        Again, these are the
        8      modifications that I think necessary to improve upon the plan.
        9      I've been as specific as I can be while trying to give a little
        10     leeway for everyone for some tweaking of my thoughts in that
        11     regard.    I expect the collaboration that I have seen at least
        12     improve today -- and acknowledgments from both sides today --
        13     to continue.
        14                       I know that I've given more details about the
        15     modifications than I gave at the last hearings that we have
        16     had.   This is now, what, the third hearing, I believe, on this,
        17     as well as multiple conferences on this issue with counsel.
        18                       Within that 30-day period, if the parties need
        19     to confer with me together, to either seek further
        20     clarification or help resolve some modifications along the
        21     lines of what I have stated needs to occur, I will be glad to
        22     meet with you.     Again, I would rather, first, that you have the
        23     opportunity to meet and provide the clarification to the plan
        24     that I think needs clarification.
        25                       Again, this is a bold, innovative plan that I
             Case 2:65-cv-15556-ILRL-JVM Document 1627 Filed 02/26/20 Page 81 of 82
                                                                                      81




12:17   1      think will help, with modifications, along the lines that I
        2      have indicated.     I think the plan probably contemplated those
        3      matters because I think they are implicit, but they need to be
        4      explicit so there's no misunderstanding later.
        5                        With that, 30 days will be when, Ms. County?
        6                  THE DEPUTY CLERK:     March 12.
        7                  THE COURT:    What day of the week is that?
        8                  THE DEPUTY CLERK:     That's a Thursday.
        9                  THE COURT:    That's fine.
        10                       March 12, Counsel, is your deadline to submit a
        11     proposal concerning modifications to the plan along the lines
        12     of what I have indicated.       However, as I mentioned earlier, I
        13     will make myself available to everyone to jointly consider any
        14     clarifications that you-all might think you need.
        15                       Remember that while this plan is approved
        16     provisionally, as I indicated, and the motion is approved
        17     provisionally, the actual order is not going to be issued until
        18     I have the modifications that I think need to be explicit in
        19     this plan.    I don't want any confusion in that regard.          There's
        20     still more work to be done.       As I said before, it's another new
        21     beginning.    Good luck.
        22                       Court is adjourned.
        23                 THE DEPUTY CLERK:     All rise.
        24                 (Proceedings adjourned.)
        25                                       * * *
     Case 2:65-cv-15556-ILRL-JVM Document 1627 Filed 02/26/20 Page 82 of 82
                                                                              82




1                                     CERTIFICATE
2                  I, Toni Doyle Tusa, CCR, FCRR, Official Court
3      Reporter for the United States District Court, Eastern District
4      of Louisiana, certify that the foregoing is a true and correct
5      transcript, to the best of my ability and understanding, from
6      the record of proceedings in the above-entitled matter.
7
8
9                                           /s/ Toni Doyle Tusa
                                            Toni Doyle Tusa, CCR, FCRR
10                                          Official Court Reporter
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
